Case 15-11874-KG Doc 3975-1 Filed 11/14/18 Page 1 of 51

EXHIBIT A

Plan

 

01:23854709.1

 

 

Case 15-11874-KG Doc 3975-1 Filed 11/14/18 Page 2 of 51

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

ln re: Chapter 11

HH Liquidation, LLC, et al.,l Case No. 15-1 1874 (KG)

Debtors. Jointly Administered

\_/\_/\/\/\/\/\/\/

 

 

PLAN OF LIQUIDATION FOR HH LIQUIDATION, LLC
PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

Nothing contained herein shall constitute an offer, an acceptance, or a legally binding obligation
of the above-captioned debtor or any other party in interest. This Plan (as defined herein) is
subject to approval of the United States Bankruptcy Court for the District of Delaware and other
customary conditions. This Plan is not an offer With respect to any securities. This is not a
solicitation of acceptances or rejections of the Plan. Acceptances or rejections With respect to
this Plan may not be solicited until a disclosure statement has been approved by the United States
Bankruptcy Court for the District of Delaware in accordance With section 1125 of title ll of the
United States Code. Such a solicitation Will only be made in compliance With applicable
provisions of securities and bankruptcy laws. YOU SHOULD NOT RELY ON THE
INFORMATION CGNTAINED IN, OR THE TERMS OF, THIS PLAN FOR ANY PURPOSE
(lNCLUDlNG lN CONNECTION WITH THE PURCHASE OR SALE OF THE DEBTOR’S
SECURITIES) PRIOR TO THE CONFIRMATION OF THIS PLAN BY THE UNITED
STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE.

Dated: August 24, 2018

STROOCK & STROOCK & LAVAN LLP YOUNG CONAWAY STARGATT &
F rank A. Merola (admitted pro hac vice) TAYLOR, LLP

Sayan Bhattacharyya (admitted pro hac vice) Matthew B. Lunn (No. 4119)

Elizabeth Taveras (admitted pro hac vice) Robert F. Poppiti, Jr. (No. 5052)

180 Maiden Lane Rodney Square, 1000 North King Street
New York, NY 10038 Wilmington, Delaware 19801
Telephone: (212) 806-5400 Telephone: (302) 571-6600

Facsimile: (212) 806-6006 Facsimile: (302) 571-1256

ATTORNEYS FOR THE DEBTOR AND DEBTOR-IN-POSSESSION

 

l The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number, are: HH Liquidation, LLC (fYk/a Haggen Holdings, LLC) (7558), HH Operations, LLC (f/k/a Haggen
Operations Holdings, LLC) (6341), HH Opco South, LLC (fYk/a Haggen Opco South, LLC) (7257), HH Opco
North, LLC (fYk/a Haggen Opco North, LLC) (5028), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC)
(7687), and HI-I Legacy, Inc. (f/k/a Haggen, Inc.) (4583). The mailing address for each of the Debtors is 26895
Aliso Creek Road, Suite B-1003, Aliso Viejo, Califomia 92656.

LA 52166477

 

 

Case 15-11874-KG Doc 3975-1 Filed 11/14/18 Page 3 of 51

ARTICLE l.

ARTICLE 11.

ARTICLE III.

LA 52166477

cwa

cow>

C.
D.

ARTICLE IV.

A.
B.

two

TABLE OF CONTENTS

Page
DEFINED TERMS, RULES OF INTERPRETATION AND
COMPUTATION OF TIME .............................................................................. 1
Rules of Interpretation ....................................................................................... 1
Computation of Time ......................................................................................... 1
Deflned Terms ................................................................................................... 2
PAYMENT OF ADMINISTRATIVE CLAIMS AND
PRIORITY TAX CLAIMS .............................................................................. 12
Administrative Claims ..................................................................................... 12
Professional Fee Claims ................................................................................... 13
Payment of Statutory Fees ............................................................................... 13
Priority Tax Claims .......................................................................................... 13
CLASSIFICATION AND TREATMENT OF CLASSIFIED
CLAIMS AND EQUITY INTERESTS ........................................................... 14
Summary of Classif`lcation and Treatment of Classif`ied Claims
and Equity Interests .......................................................................................... 14
Classilication and Treatment of Claims and Equity Interests .......................... 15
1. Class 1 - Priority Non-Tax Claims ......................................................... 15
2. Class 2 - Secured Claims ........................................................................ 15
3. Class 3 - Albertsons Settlement Claim ................................................... 15
4. Class 4 - SLB Unsecured Claims. .......................................................... 16
5. Class 5 ~ General Unsecured Claims ...................................................... 16
6. Class 6 ~ lntercompany Claims. ............................................................. 16
7. Class 7 - Class A Equity Interests. ......................................................... 17
8. Class 8 - Other Equity lnterests. ............................................................ 17
Non-Consensual Conflrmation ........................................................................ 17
Elimination of Vacant Classes ......................................................................... 17
MEANS FOR lMPLEMENTATION OF THE PLAN .................................... 18
Plan Debtor; Corporate EXistence .................................................................... 18
Plan Administrator ........................................................................................... 18
1. Transfer of Power. .................................................................................. 18
2. Powers of Plan Administrator ................................................................. 19
3. Compensation of the Plan Administrator ................................................ 20
4. Limitation of Liabilities. ......................................................................... 20
5. Winding Down of the Plan Debtor’s Affairs. ......................................... 20
Corporate Action .............................................................................................. 20
Dissolution ....................................................................................................... 21
Reservation of Rights Regarding Causes of Action ........................................ 21

_ii_

 

 

 

Case 15-11874-KG Doc 3975-1 Filed 11/14/18 Page 4 of 51

71

J.
K
L.
M.
N
V

ARTICLE

P

ARTICLE I.

rae-dm own _U.O.OU.> < umw

WQZS

ARTICLE VII.

LA 52166477

 

Operations of the Debtor Between the Contirmation Date and the

Effective Date .................................................................................................. 22
Term of Injunctions or Stays ............................................................................ 22
Cancellation of Existing Agreements and Equity Interests ............................. 22
Authorization of Plan-Related Documentation; Further
Assurances. ...................................................................................................... 22
Dissolution of Committee ................................................................................ 23
Exemption from Certain Fees and Taxes ......................................................... 23
Albertsons Settlement Claim ........................................................................... 23
Global Settlement Agreement; Structured Dismissal of the Opco
Debtors; Committee Litigation ........................................................................ 23
Other Settlement Agreements .......................................................................... 25
TREATMENT OF EXECUTORY CONTRACTS AND
UNEXPIRED LEASES ................................................................................... 26
Assumption and Rejection of Executory Contracts and
Unexpired Leases ............................................................................................. 26
Rejection Damages Claims .............................................................................. 26
Indemnification Obligations ............................................................................ 26
D&O Policies ................................................................................................... 27
PROVISIONS GOVERNING DISTRIBUTIONS .......................................... 27
Manner of Payment under the Plan .................................................................. 27
Timing of Distributions .................................................................................... 27
Distributions by Plan Administrator ................................................................ 27
Delivery of Distributions and Undeliverable or Unclaimed
Distributions ..................................................................................................... 28
Record Date for Distributions .......................................................................... 28
Fractional Dollars; De Minimis Distributions ................................................. 29
No Distribution in Excess of Allowed Amount of Claim or
Equity lnterest .................................................................................................. 29
No Postpetition lnterest on Claims .................................................................. 29
Setoffs .............................................................................................................. 29
Compliance With TaX Requirements ................................................................ 29
Release of Liens ............................................................................................... 30
Subordination ................................................................................................... 30
1. Preservation of Subordination Rights by the Debtor’s

Estate ....................................................................................................... 30
2. Waiver by Holders of all Subordination Rights ...................................... 30
Professional Fee Claims Escrow ...................................................................... 30
Administrative Claims Reserve ....................................................................... 31
Disputed Claims Reserve ................................................................................. 31
Operating Reserve ............................................................................................ 31
PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND
EQUITY INTERESTS ..................................................................................... 32

-iii-

 

 

Case 15-11874-KG Doc 3975-1 Filed 11/14/18 Page 5 of 51

.>

wpcw

ARTICLE Vlll.

FU.UO.W?>

ARTICLE IX.

§§pr .>

ARTICLE X.
A.
ARTICLE Xl.

A.
B.
C.

ARTICLE XII.

raee:@wwpow>

LA 52166477

Prosecution of Objections to Claims and Equity lnterests on and

after the Effective Date .................................................................................... 32
Estimation of Claims ........................................................................................ 32
No Distributions Pending Allowance .............................................................. 32
Preservation of Rights to Settle ........................................................................ 33
Disallowed Claims ........................................................................................... 33
CONDITIONS PRECEDENT TO CONFIRMATION
AND EFFECTIVE DATE OF THE PLAN ..................................................... 33
Condition Precedent to Confirmation .............................................................. 33
Conditions Precedent to the Effective Date ..................................................... 33
Waiver of Conditions ....................................................................................... 34
Satisfaction of Conditions ................................................................................ 34
Effect of Nonoccurrence of Conditions ........................................................... 34
SETTLEMENT, RELEASE, INJUNCTION AND RELATED
PROVISIONS .................................................................................................. 35
Compromise and Settlement of Claims, Equity lnterests and
Controversies ................................................................................................... 35
Non-Discharge of the Debtor; Injunction ........................................................ 35
Preservation of Causes of Action ..................................................................... 36
Releases and Related Matters .......................................................................... 37
Exculpation ...................................................................................................... 39
RETENTION OF JURISDICTION ................................................................. 40
Retention of Bankruptcy Court Jurisdiction .................................................... 40
MODIFICATION AND REVOCATION OF THE PLAN ............................. 42
Immediate Binding Effect ................................................................................ 42
Modification of the Plan .................................................................................. 42
Revocation or Withdrawal of the Plan ............................................................. 42
MISCELLANEOUS PROVISIONS ...................................... ...................... 43
Governing Law ................................................................................................ 43
Severability of Plan Provisions ........................................................................ 43
Successors and Assigns .................................................................................... 43
Reservation of Rights ....................................................................................... 44
Notice and Service of Documents .................................................................... 44
Conflicts ........................................................................................................... 45
Determination of Tax Liability ........................................................................ 45
Post-Effective Date Fees and Expenses ........................................................... 45
Entire Agreement ............................................................................................. 45
Closing of Debtor’s Bankruptcy Case ............................................................. 45
Change of Control Provisions .......................................................................... 46
Substantial Consummation .............................................................................. 46
_iv_

 

 

 

Case 15-11874-KG Doc 3975-1 Filed 11/14/18 Page 6 of 51

INTRODUCTION

The Debtor (as defined herein) hereby respectfully proposes this Plan pursuant to section
1121(a) of title 11 of the United States Code. Reference is made to the Disclosure Statement (as
defined herein), filed contemporaneously herewith, for a discussion of the Debtor’s history,
business, assets, and operations, as well as a summary and description of this Plan and certain
related matters.

ARTICLE I.

DEFINED TERMS, RULES OF INTERPRETATION AND COMPUTATION OF TIME
A. Rules of Interpretation

For purposes of the Plan: (a) whenever from the context it is appropriate, each term,
whether stated in the singular or the plural, shall include both the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and the neuter gender; (b) any reference in the Plan to a contract, instrument, release,
indenture or other agreement or document being in a particular form or on particular terms and
conditions means that such document shall be substantially in such form or substantially on such
terms and conditions; (c) any reference in the Plan to an existing document or exhibit Filed (as
defined herein), or to be Filed, shall mean such document or exhibit, as it may have been or may
be amended, modified, supplemented or restated; (d) unless otherwise stated, all references to
statutes, regulations, orders, rules of courts, and the like shall mean as amended from time to
time; (e) unless otherwise specified, all references in the Plan to Sections, Articles and Exhibits
are references to Sections, Articles and Exhibits of or to the Plan; (f`) the words “hereof”,
“herein”, “hereto”, “hereunder” and comparable terms refer to the Plan in its entirety rather
than to a particular portion of the Plan; (g) the words “include”, “includes” and “including”
shall not be limiting and shall be deemed to be followed by “without limitation” whether or not
they are, in fact, followed by such words or words of like import; (h) captions and headings to
Articles and Sections are inserted for convenience of reference only and are not intended to be a
part of or to affect the interpretation of the Plan; (i) the rules of construction set forth in section
102 of the Bankruptcy Code shall apply; (j) any capitalized term used in the Plan that is not
defined herein but that is defined in the Bankruptcy Code shall have the meaning assigned to
such term in the Bankruptcy Code; (k) in the event of any inconsistency between the terms of the
Plan and the terms of the Disclosure Statement, the terms of the Plan shall control; and (l) in the
event of any inconsistency between the terms of the Plan and the terms of the Confirmation
Order, the terms of the Confirmation Order shall control.

B. Computation of Time

ln computing any period of time prescribed or allowed by the Plan, the provisions of
Bankruptcy Rule 9006(a) shall apply.

LA 52166477

 

 

Case 15-11874-KG Doc 3975-1 Filed 11/14/18 Page 7 of 51

C. Dei'lned Terms

When used in capitalized form in the Plan, the following terms shall have the respective
meanings assigned to such terms below:

“503(b)(9) Claim Filing Deadline” has the meaning given to such term in the Final
Order, Pursuant to Sections 105(a), 363(b), 503 (b), 1107(a) and 1108 of the Bankruptcy Code,
(I) Authorizing the Debtors to Pay Certain Prepetl`tl`on Claims (A) Arising Under the Perishable
Agricultural Commoditz`es Act and the Packers and Stockyards Act of 1921, (B) of Ll`en Vendors,
and (C) of Crz`tical Vendors and Service Providers, (11) Authorz`zz`ng Banks to Honor and Process
Check and Eleclronic Transfer Requests Related Thereto, (111) Establishing Exclusive
Procedures for the Assertion, Resolutz`on, Allowance, and Satl`sfaction of Claims Arl`sl`ng Under
Section 5 03 (b) (9) of the Bankruptcy Code, and (1 I/) Granting Related Relief [D.l. 387].

“Administrative Claim” means a Claim for payment of an administrative expense of a
kind specified in Bankruptcy Code section 503(b) and entitled to priority in payment under
Bankruptcy Code sections 365(d)(3), 507(a)(2), 507(b) or 1114(e)(2), including: (a) the actual
and necessary costs and expenses incurred after the Petition Date of preserving the Debtor’s
Estate and operating the business of the Debtor (such as wages, salaries or commissions for
services and payments for goods and other services and leased premises); (b) any indebtedness or
obligations incurred or assumed by the Debtor in the ordinary course of business in connection
with the conduct of its business; (c) any Professional Fee Claims of the Debtors and the
Committee; (d) all fees and charges assessed against the Debtor’s Estate under Chapter 123 of
title 28 of the United States Code, sections 1911-30; (e) obligations designated as Allowed
Administrative Claims pursuant to an order of the Bankruptcy Court, including, without
limitation, the SLB Administrative Claims; and (f) Claims arising under section 503(b)(9) of the
Bankruptcy Code.

“Administrative Claims Bar Date” means the deadline for asserting an Administrative
Claim (other than Claims arising under section 503(b)(9) of the Bankruptcy Code, Professional
Fee Claims, or Claims for U.S. Trustee Fees), which shall be (i) in the case of Administrative
Claims that arose, accrued or otherwise became due and payable during the period from the
Petition Date through and including August 31, 2018 (the “Initial Administrative Claims
Period”), October 3, 2018, as set forth in the order entered by the Bankruptcy Court on August
24, 2018 [D.l. 3804] (the “Initial Administrative Claims Bar Date Order”), or (ii) in the case
of Administrative Claims that may have arisen, accrued or otherwise become due and payable
after the Initial Administrative Claims Period, thirty (30) days after the Effective Date (the
“Supplemental Administrative Claims Period”).

“Administrative Claims Reserve” has the meaning given to such term in Section VI.N.
of the Plan.

“Albertsons Settlement” means that certain Settlement Agreement, by and among
(a) the Debtors and certain of their non-debtor affiliates, (b) the Committee, (c) Albertson’s LLC
and Albertsons Companies, LLC, (d) Cerberus Capital Management, L.P. and its affiliates, and
(e) Comvest Group Holdings LLC and certain of its affiliates, as modified by the Albertsons
Settlement Order.

_2_

LA 52166477

 

 

Case 15-11874-KG Doc 3975-1 Filed 11/14/18 Page 8 of 51

“Albertsons Settlement Claim” means a General Unsecured Claim against the Debtor
arising under the Albertsons Settlement, which Claim was deemed Allowed in the amount of
$8.25 million pursuant to the Albertsons Settlement Order.

“Albertsons Settlement Order” means the Order, Pursuant to Section 105(a) of the
Bankruptcy Code and Bankruptcy Rule 9019, Approvl`ng Settlement Agreement by and Among
the Debtors, the Haggen Non-Debtors, the Ole`cial Committee of Unsecured Creditars,
Albertson’s, Cerberus and Comvest [D.l. 1449].

“Allowed...Claim” means a Claim, or any portion thereof, that is neither a Disputed
Claim nor a Disallowed Claim.

“Applicable Bar Date” means the Administrative Claims Bar Date, 503(b)(9) Claim
Filing Deadline, and/or the Bar Date, as the context requires.

“Available Cash” means all Cash maintained by the Debtor on the Effective Date and
any proceeds received on or after the Effective Date, including, without limitation, any proceeds
from any non-Cash Debtor Assets.

“Bankruptcy Cases” means the Debtors’ bankruptcy cases under chapter 11 of the
Bankruptcy Code pending in the Bankruptcy Court and administered under Case No. 15-11874.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as
applicable to the Bankruptcy Cases, as may be amended from time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the Official
Bankruptcy Forms, as amended from time to time, as applicable to the Bankruptcy Cases,
promulgated under 28 U.S.C. § 2075 and the Local Rules of the Bankruptcy Court.

“Bar Date” has the meaning given to such term in the Grder, Pursuant to Sectl`ons 501
and 502 of the Bankruptcy Code, Bankruptcy Rules 2002 and 3003 (c)(3), and Local Rule 2002-
1, (1) Establishing Bar Dates for Filing Proofs of Claim and (11) Approving the Form and
Manner of Notice T hereof [D.I. 617].

“Benef'lt Fund Settlement Agreement” has the meaning given to such term in Section
IV.N. of the Plan.

“Books and Records” means any and all of the Debtor’s books and records, including
computer generated or computer maintained books and records and computer data, as well as
electronically generated or maintained books and records or data, along with books and records
of the Debtor maintained by or in the possession of third parties, wherever located.

“Business Day” means any day, other than a Saturday, Sunday or “legal holiday” (as
defined in Bankruptcy Rule 9006(a)).

LA 52166477

 

 

Case 15-11874-KG Doc 3975-1 Filed 11/14/18 Page 9 of 51

“Cash” means legal tender of the United States of America and equivalents thereof.

“Causes of Action” mean all of the Debtor’s actions, causes of action, choses in action,
liabilities, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages, judgments, third-
party claims, counterclaims, and crossclaims, whether known or unknown, reduced to judgment
or not reduced to judgment, liquidated or unliquidated, contingent or non-contingent, matured or
unmatured, disputed or undisputed, secured or unsecured, assertable directly or derivatively,
existing or hereafter arising, in law, equity or otherwise, based in whole or in part upon any act
or omission or other event occurring prior to the Petition Date or during the course of the
Debtor’s Bankruptcy Case, through and including the Effective Date.

“Claim” means a “claim” against the Debtor, as defined in Bankruptcy Code section
101(5), whether or not asserted.

“Class” means a category of Claims or Equity lnterests described in Article III of the
Plan.

“Class A Equity Interest” means any Equity Interest in the form of a “Class A Unit”
issued pursuant to the Debtor LLC Agreement.

“Committee” means the official committee of unsecured creditors appointed by the
United States Trustee in the Bankruptcy Cases pursuant to section 1102 of the Bankruptcy Code.

“Committee Dissolution Date” has the meaning given to such term in Section IV.J. of
the Plan.

“Committee Litigation” means (a) the adversary proceeding styled Offcial Committee
of Unsecured Credl`tors ofHH Liquidation, LLC, et al. v. Comvest Group Holdz`ngs, LLC, et al.,
Adv. Pro. 16-51204, Filed by the Committee on September 7, 2016 [D.I. 2212]; (b) the appeal
related thereto, Case No. 18-00204-RGA, filed by the Committee in the United States District
Court for the District of Delaware on February 5, 2018; and (c) any subsequent appeal relating to
the claims asserted in the foregoing clause (b).

“Comvest Entities” means, collectively, Comvest Group Holdings, LP, Comvest
Advisors, LLC, Comvest lnvestment Partners III, LP, Comvest Investrnent Partners IV, LP,
Comvest lnvestment Partners IV-A, LP, Comvest Haggen Holdings lll, LLC, and Comvest
Haggen Holdings IV, LLC.

“Confirmation” means the entry of the Confirmation Order, subject to all conditions
specified in Section VIII.A. of the Plan having been satisfied.

“Confirmation Date” means the date of entry of the Confirmation Order on the docket
of the Bankruptcy Cases within the meaning of Bankruptcy Rules 5003 and 9021.

“Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant to
Bankruptcy Code section 1128(a) to consider Confirmation of the Plan in accordance with

_4_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 10 Of 51

Bankruptcy Code section 1129, as such hearing may be adjourned or continued from time to
time,

“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

“D&O Policies” means all insurance policies for directors’ and officers’ liability
maintained by the Debtor prior to the Effective Date, including any related “tail” policies, in
each case with any amendments, supplements or modifications.

“Debtor” means HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), as a debtor and
debtor in possession in the Bankruptcy Cases.

“Debtor Assets” means any and all assets and property of the Debtor’s Estate, including,
but not limited to, (a) the Debtor’s rights with respect to its insurance policies, including the
D&O Policies, and any right to assert claims with respect to such insurance policies; (b) the
Debtor’s rights with respect to any executory contracts or unexpired leases; (c) the Books and
Records; (d) all Cash maintained by the Debtor on the Effective Date; (e) the Causes of Action;
and (D the Propco Equity Interests.

“Debtor LLC Agreement” means that certain Limited Liability Company Operating
Agreement of Haggen Holdings, LLC, dated as of March ll, 2011, among the Debtor and its
members (as amended, amended and restated supplemented, or otherwise modified from time to
time).

“Debtors” means, collectively, the Debtor and the Opco Debtors.

“Disallowed Claim” means a Claim, or any portion thereof, that (a) has been disallowed
by a Final Order (including the Confirmation Order); (b) has been withdrawn, either by the
Holder thereof or by agreement of such Holder and the Debtor; (c) is Scheduled as zero or as
contingent, disputed, or unliquidated and as to which no Proof of Claim has been timely Filed on
or before the Applicable Bar Date or deemed timely Filed pursuant to either the Bankruptcy
Code or any Final Order of the Bankruptcy Court or other applicable bankruptcy law; (d) has not
been Scheduled and as to which no Proof of Claim has been timely Filed on or before the
Applicable Bar Date or deemed timely Filed pursuant to either the Bankruptcy Code or any Final
Order of the Bankruptcy Court or other applicable bankruptcy law; (e) has been disallowed in
accordance with section 502(d) of the Bankruptcy Code; or (f) has been reclassified, expunged,
subordinated or estimated to the extent that such reclassification, expungement, subordination or
estimation results in a reduction in the Filed amount of any Proof of Claim.

“Disclosure Statement” means the written disclosure statement (including all exhibits
and schedules thereto) that relates to the Plan, as the same may be amended, supplemented,
revised or modified from time to time, as approved by the Bankruptcy Court pursuant to the
Disclosure Statement Order.

“Disclosure Statement Order” means the Final Order approving, among other things,
the adequacy of the Disclosure Statement pursuant to Bankruptcy Code section 1125.

_5_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 11 Of 51

“Disputed Claim” means (a) if no Proof of Claim has been Filed by the Applicable Bar
Date or has otherwise been deemed timely Filed pursuant to either the Bankruptcy Code or any
Final Order of the Bankruptcy Court or other applicable bankruptcy law, a Claim, or any portion
thereof, that (i) is listed on the Schedules as other than disputed, contingent or unliquidated, but
as to which the Debtor or the Plan Debtor or, prior to the Confirmation Date, any other party in
interest, has Filed an objection by the applicable deadline to object to such Claim, and such
objection has not been withdrawn or denied by a Final Order; or (ii) is listed on the Schedules as
disputed, contingent or unliquidated; or (b) if a Proof of Claim has been Filed by the Applicable
Bar Date or has otherwise been deemed timely Filed pursuant to either the Bankruptcy Code or
any Final Order of the Bankruptcy Court or other applicable bankruptcy law, a Claim, or any
portion thereof, (i) for which no corresponding Claim is listed on the Schedules; (ii) for which a
corresponding Claim is listed on the Schedules as other than disputed, contingent or
unliquidated, but the nature or amount of the Claim as asserted in the Proof of Claim varies from
the nature and amount of such Claim as it is listed on the Schedules; (iii) for which a
corresponding Claim is listed on the Schedules as disputed, contingent or unliquidated; (iv) for
which an objection has been Filed by the Debtor or the Plan Debtor or, prior to the Confirmation
Date, any other party in interest, by the applicable deadline to object to such Claim, and such
objection has not been withdrawn or denied by a Final Order; or (v) which asserts it is contingent
or unliquidated

“Disputed Claims Reserve” has the meaning given to such term in Section VI.O. of the
Plan.

“Distribution” means the distributions to be made in accordance with the Plan of, as the
case may be, Cash or any other consideration or residual value distributed to Holders of Allowed
Claims and Allowed Equity lnterests under the terms and provisions of the Plan.

“Distribution Record Date” means the record date for the purpose of determining
Holders of Allowed Claims and Allowed Equity lnterests entitled to receive Distributions under
the Plan on account of Allowed Claims, which date shall be three (3) Business Days following
the Confirmation Date or such other date as designated in the Confirmation Order.

“Effective Date” means that date selected by the Debtor following the Confirmation Date
on which all conditions to consummation of the Plan shall have been satisfied or waived as
provided in Section VIII.B. and Section VIII.C. hereof.

“Entity” means an “entity” as defined in section 101(15) of the Bankruptcy Code.

“Equity Interest” means, with respect to the Debtor, as of the Petition Date, any capital
stock or other ownership interest in the Debtor, whether or not transferable, and any option, call,
warrant or right to purchase, sell or subscribe for an ownership interest or other equity security in
the Debtor, and any redemption, conversion, exchange, voting, participation, dividend rights, and
liquidation preferences relating to such capital stock or other ownership interest.

“Estates” means the bankruptcy estates of the Debtors created by section 541 of the
Bankruptcy Code upon the commencement of the Bankruptcy Cases.
_6_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 12 Of 51

“Exculpated Parties” mean, collectively, each of the following parties in their respective
capacities as such: (a) the Debtors; (b) the Debtors’ current and former directors, officers,
members and managers, including the Independent Manager; (c) each financial advisor,
restructuring advisor, attorney or other professional employed by or serving the Debtors; (d) the
Committee; (e) each member of the Committee, but only in their capacity as a member of the
Committee, and each such member’s respective professionals and representatives; (f) the
Committee’s Professionals and representatives; (g) the Plan Administrator; and (h) the Plan
Administrator’s professionals and representatives

“File”, “Filed” or “Filing” means file, filed or filing on the Bankruptcy Court’s docket
for the Bankruptcy Cases.

“Final Order” means an order of the Bankruptcy Court (x) as to which the time to
appeal, petition f`or certiorari, or move for reargument, rehearing or new trial has expired and as
to which no appeal, petition for certiorari, or other proceedings for reargument, rehearing or new
trial shall then be pending; (y) as to which any right to appeal, petition for certiorari, reargue,
rehear or retry shall have been waived in writing; or (z) in the event that an appeal, writ of
certiorari, reargument, rehearing or new trial has been sought, as to which (i) such order of the
Bankruptcy Court shall have been affirmed by the highest court to which such order is appealed,
(ii) certiorari has been denied as to such order, or (iii) reargument or rehearing or new trial from
such order shall have been denied, and the time to take any further appeal, petition for certiorari
or move for reargument, rehearing or new trial shall have expired without such actions having
been taken.

“General Unsecured Claim” means any Claim against the Debtor that is not an
Administrative Claim, a Professional Fee Claim, a Secured Claim, a Priority Tax Claim, a
Priority Non-Tax Claim, an SLB Unsecured Claim, the Albertsons Settlement Claim or an
lntercompany Claim.

“GIG/Wave SLB Claim” means the unsecured Claim held by GIG TCG Wave Master
Property Owner LLC, which is Allowed in the amount of $4,431,568 pursuant to the Order

Approving Settlement Agreement Between (I) Haggen Holdings, LLC, Haggen Opco South, LLC,
and Haggen Opco North, LLC and (II) GIG TCG Wave Master Property Owner LLC [D.I. 964].

“Global Settlement Agreement” has the meaning given to such term in Section IV.M.
of the Plan.

“Holder” means any Person or Entity holding a Claim or Equity Interest.

“Impaired” means, with respect to any Class of Claims or Equity Interests, a Claim or
Equity Interest that is impaired within the meaning of section 1124 of the Bankruptcy Code.

“Independent Manager” means Marc Beilinson, as the independent manager for the
Debtor,

“Intercompany Claim” means any Claim, cause of action, remedy or Administrative
Claim asserted by an Opco Debtor against the Debtor, or vice versa. For the avoidance of doubt,
the term “lntercompany Claim” shall not include the Albertsons Settlement Claim,
_7_

LA 52166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 13 Of 51

“Internal Revenue Code” means title 26 of the United States Code, as amended from
time to time.

“Of`licial Bankruptcy Forms” means the Official Bankruptcy Forms, prescribed by the
Judicial Conf`erence of the United States, the observance and use of which is required pursuant to
Bankruptcy Rule 9009, as such forms may be amended, revised or supplemented from time to
time,

“Opco Debtors” means, collectively, HH Operations, LLC (f/k/a Haggen Operations
Holdings, LLC), HH Opco South, LLC (f/k/a Haggen Opco South, LLC), HH Opco North, LLC
(f/k/a Haggen Opco North, LLC), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC), and
HH Legacy, lnc. (f/k/a Haggen, lnc.).

“Operating Reserve” has the meaning given to such term in Section VI.P. of the Plan.

“Other Equity Interest” means any Equity Interest other than a Class A Equity Interest,
including, without limitation, any Equity Interest in the form of a “Class B Unit” or “Class C
Unit”, in each case, issued pursuant to the Debtor LLC Agreement.

“Pension Fund Settlement Agreement” has the meaning given to such term in Section
IV.N. of the Plan.

“Person” means a “person” as defined in section 101(41) of the Bankruptcy Code.
“Petition Date” means September 8, 2015 .

“Plan” means this chapter 11 plan, including all exhibits and schedules annexed hereto or
otherwise incorporated herein, either in its present form or as it may be altered, amended,
modified, revised or supplemented from time to time in accordance with the terms hereof.

“Plan Administration Agreement” shall mean the agreement, which shall be reasonably
acceptable to the Holders of Class A Equity Interests, governing, among other things, the
retention and duties of the Plan Administrator, as described in Section IV.B. of the Plan.

“Plan Administrator” means the Person or Entity designated pursuant to the Plan
Administration Agreement to (a) oversee the wind-down of the Plan Debtor’s affairs following
the Effective Date and administer the Plan and act in accordance with the terms and authority
granted in the Plan and the Plan Administration Agreement and any Bankruptcy Court approved
successor, and (b) to take such other actions in accordance With the Structured Dismissal Order.

“Plan Administrator EXpenses” means all actual and necessary costs and expenses
incurred after the Effective Date in connection with winding-down the affairs of the Debtor and
Plan Debtor and the administration of the Plan, including, but not limited to, the Plan Debtor’s
and the Plan Administrator’s costs, expenses and legal fees incurred related to performing the
duties set forth in Section IV.B. of the Plan and in the Plan Administration Agreement.

“Plan Debtor” means the Debtor, on and after the Effective Date.

_8_

LA 52166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 14 Of 51

“Plan Supplement” means any supplement or supplements to the Plan containing certain
documents, or drafts thereof, relevant to the implementation of` the Plan (as such may be
amended from time to time through and including the Confirmation Date), including (i) the Plan
Administration Agreement, which shall include the identity of the Plan Administrator to be
appointed as of the Effective Date; (ii) the Global Settlement Agreement; (iii) the Pension Fund
Settlement Agreement; and (iv) the Benefit Fund Settlement Agreement, which supplement or
supplements shall be Filed no later than seven (7) days prior to the deadline for Holders to vote
to accept or reject the Plan.

“Priority Non-Tax Claim” means any Claim accorded priority in right of payment under
section 507(a) of the Bankruptcy Code, other than a Priority Tax Claim or an Administrative
Claim.

“Priority Tax Claim” means a Claim of a “governmental unit” (as such term is defined
in section 101(27) of the Bankruptcy Code) of the kind specified in, and entitled to priority under
sections 502(i) and 507(a)(8) of the Bankruptcy Code.

“Professional” means a Person or Entity (a) retained by the Debtors or the Committee
pursuant to a Final Order in accordance with sections 327, 328 or 1103 of the Bankruptcy Code
and to be compensated for services rendered in connection with the Bankruptcy Cases prior to
the Effective Date pursuant to sections 327, 328, 330 or 331 of the Bankruptcy Code, for whom
or for which compensation and reimbursement of expenses has been allowed by the Bankruptcy
Court or is sought pursuant to section 503(b) of the Bankruptcy Code or (b) for whom or for
which compensation and reimbursement has been allowed by the Bankruptcy Court or is sought
pursuant to section 503(b)(4) of the Bankruptcy Code in the Bankruptcy Cases, in either case,
other than a Person or Entity retained under the Order, Pursuant to Sections 105(a), 32 7, 328,
and 330 of the Bankruptcy Code, Authorl`zl'ng the Debtors to Retain and Compensate Certain
Professz`onals Utilz`zed in the Ordl`nary Course of Busl`ness, Nunc Pro T unc to the Petitl`on Date
[D.I. 405].

“Professional Fee Claim” means any Claim for Professional Fees.

“Professional Fee Claims Escrow” has the meaning given to such term in Section VI.M.
of the Plan.

“Professional Fees” means the fees for professional services rendered and expenses
incurred in connection with such services by Professionals for the Debtors and the Committee in
the Bankruptcy Cases on and after the Petition Date and prior to and including the Effective
Date.

“Proof of Claim” means a proof of Claim Filed against the Debtor in the Bankruptcy
Cases. For the avoidance of doubt, a request for payment of an Administrative Claim Filed
pursuant to the Initial Administrative Claims Bar Date Order shall be deemed a “Proof of Claim”
hereunder.

“Propco Assets” means any and all right, title, and interest of Propco in and to assets and
property of whatever type or nature, including the Propco Secured Claim.

_9_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 15 Of 51

“Propco Entities” means, collectively, the Debtor’s non-debtor affiliates HH Property
Holdings, LLC (f/k/a Haggen Property Holdings, LLC), HH Property Holdings II, LLC (f/k/a
Haggen Property Holdings lI, LLC), HH Property Holdings lII, LLC (f`/k/a Haggen Property
Holdings III, LLC), HH Property South, LLC (f/k/a Haggen Property South, LLC), and HH
Property North, LLC (f/k/a Haggen Property North, LLC.

“Propco Equity Interest” means, as of the Petition Date, any capital stock or other
ownership interest in HH Property Holdings, LLC (f/k/a Haggen Property Holdings, LLC) of the
Debtor, whether or not transferable, and any option, call, warrant or right to purchase, sell or
subscribe for an ownership interest or other equity security in HH Property Holdings, LLC of the
Debtor, and any redemption, conversion, exchange, voting, participation, dividend rights, and
liquidation preferences relating to such capital stock or other ownership interest.

“Propco Secured Claim” means a claim against any of the Opco Debtors arising under
the credit facility provided under that certain Term Loan and Securily Agreement, dated as of
August 21, 2015, by and among Haggen, Inc., Haggen Opco South, LLC and Haggen Opco
North, as borrowers, Haggen Property North, LLC and Haggen Property South, LLC, as lenders,
and Haggen Property North, LLC, as agent.

“Release Opt-Out” means the election by the Holder of a Class 4 SLB Unsecured Claim
or Holder of a Class 7 Class A Equity lnterest, through a timely and properly submitted ballot to
vote to accept or reject this Plan, to opt-out of the release provided in Section IX.D.2 of this Plan.

“Released Parties” mean, collectively, each of the following parties in their respective
capacities as such: (a) the Debtors, their Estates and each of the Debtors’ affiliates; (b) each
financial advisor, restructuring advisor, attorney or other professional employed by or serving the
Debtors, their Estates or any affiliate of the Debtors; (c) each of the current or former officers,
directors, members and managers of the Debtors or any of their affiliates, including the
Independent Manager; (d) the Committee; (e) each member of the Committee, but only in their
capacity as a member of the Committee; (f) each of the Committee’s Prof`essionals and
representatives; (g) the Comvest Entities; (h) each of the Comvest Entities’ financial advisors,
attorneys and representatives; (i) each of the Comvest Entities’ current and former officers,
directors, equity holders, limited partners, and general partners; (i) the Propco Entities; (k) each
of the Propco Entities’ financial advisors, attorneys and representatives; and (l) each of the
Propco Entities’ current or former officers and directors.

“Reserves” means, collectively, (i) the Administrative Claims Reserve, (ii) the Disputed
Claims Reserve, and (iii) Operating Reserve,

“Residual Cash” means (i) on the Effective Date, any Available Cash remaining in the
Debtor’s Estate after the funding of the Reserves and the Professional Fee Claims Escrow, and
all Distributions to Holders of Allowed Claims have been made in accordance with the terms of
the Plan, which remaining Cash is to be distributed to the Holders of Allowed Class A Equity
lnterests in Class 7 in accordance with Section III.B.7. of` the Plan; or (ii) as of the date of the
dissolution of the Plan Debtor, any Available Cash remaining after the payment of all Allowed
Claims, Professional Fee Claims and Plan Administrator Expenses, which Residual Cash is to be

_10_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 16 Of 51

distributed to the Holders of Allowed Class A Equity Interests in Class 7 in accordance with
Section III.B.7. of the Plan.

“Scheduled” means an entry that appears on the Schedules.

“Schedules” mean the schedules of assets and liabilities and the statements of financial
affairs Filed by the Debtor pursuant to section 521 of the Bankruptcy Code, Bankruptcy Rule
1007 and the Official Bankruptcy Forms of the Bankruptcy Rules, as such schedules and
statements have been or may be supplemented or amended from time to time in accordance with
Bankruptcy Rule 1009.

“Secured” means when referring to a Claim: (a) secured by a lien on property in which
the Debtor’s Estate has an interest, which lien is valid, perfected and enforceable under
applicable law or by reason of a Final Order, or that is subject to setoff under section 553 of the
Bankruptcy Code, to the extent of the value of the Holder’s interest in the Estate’s interest in
such property or to the extent of the amount subject to setoff, as applicable, as determined
pursuant to section 5 06(a) of the Bankruptcy Code or (b) otherwise Allowed pursuant to the Plan
as a Secured Claim.

“Secured Claim” means a Claim against the Debtor to the extent it is Secured.

“SLB Administrative Claims” means the Administrative Claims held by Spirit SPE HG
2015-1, LLC, which are Allowed in the aggregate amount of $2,593,841.60 pursuant to the
Order Approvl`ng Settlement Agreement Between (I) Haggen Operations Holdings, LLC and
Haggen Holdings, LLC, (11) Spirit SPE HG 2015-1 LLC, and (III) Albertson’s LLC [D.I. 1729];
provided, however, that as agreed between the Holder of the SLB Administrative Claims and the
Debtor, such SLB Administrative Claims shall be deemed to be Allowed in the aggregate
amount of $2,334,457.44 for purposes of this Plan and the Distributions hereunder.

 

“SLB Unsecured Claims” means, collectively, (a) the GIG/Wave SLB Claim and (b) the
Spirit SLB Claims.

“Spirit SLB Claims” means the unsecured Claims held by Spirit SPE HG 2015-1, LLC,
which are Allowed in the aggregate amount of $19,265,943 pursuant to: (a) the Order Approvl`ng
Settlement Agreement Between (I) Haggen Operations Holdings, LLC and Haggen Holdings,
LLC and (II) Spirit SPE HG 2015-1 LLC [D.l. 862] and (b) the Order Approving Settlement
Agreement Between (l) Haggen Operations Holdings, LLC and Haggen Holdings, LLC,
(11) Spirit SPE HG 2015-1 LLC, and (III) Albertson ’s LLC [D.I. 1729].

“Structured Dismissal Order” means the Final Order approving, among other things,
the dismissal of the Opco Debtors’ Bankruptcy Cases.

“Tax” or “Taxes” means all income, gross receipts, sales, use, transfer, payroll,
employment, franchise, profits, property, excise or other similar taxes, estimated import duties,
fees, stamp taxes and duties, value added taxes, assessments or charges of any kind whatsoever
(whether payable directly or by withholding), together with any interest and any penalties,
additions to tax or additional amounts imposed on the Debtor or its Estate by any taxing
authority with respect thereto.

_11_

LA 52166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 17 Of 51

“UFCW Benefit Fund” has the meaning given to such term in Section IV.N. of the Plan.

“UFCW Pension Fund” has the meaning given to such term in Section IV.N. of the
Plan.

“U.S. Trustee Fees” means the fees payable pursuant to 28 U.S.C. § 1930.

“Unimpaired” means, with respect to any Class of Claims or Equity Interests, a Claim or
Equity Interest that is not lmpaired within the meaning of section 1124 of the Bankruptcy Code.

“United States Trustee” means the Office of the United States Trustee for the District of
Delaware.

ARTICLE II.

PAYMENT OF ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS
A. Administrative Claims

On, or as soon as reasonably practicable after (i) the Effective Date, if such
Administrative Claim is an Allowed Administrative Claim as of the Effective Date or (ii) the
date on which such Administrative Claim becomes an Allowed Administrative Claim, each
Holder of an Allowed Administrative Claim (other than a Professional Fee Claim or a Claim for
U.S. Trustee Fees) shall receive, in full settlement, satisfaction and release of, and in exchange
for, such Allowed Administrative Claim, (a) Cash in an amount equal to the unpaid amount of
such Allowed Administrative Claim or (b) such other less favorable treatment as may be agreed
upon by such Holder and the Debtor or the Plan Debtor, as applicable; provided, however, that
the Plan Debtor shall be authorized to pay Allowed Administrative Claims that arise in the
ordinary course of the Debtor’s business, in full, in the ordinary course of business in accordance
with the terms and subject to the conditions of any agreements governing, instruments
evidencing, or other documents relating to, such transactions without further action by the
Holders of such Administrative Claims or further approval of the Bankruptcy Court.

Any Holder of an Administrative Claim that does not File a Proof of Claim for such
Administrative Claim and serve the Proof of Claim on counsel to the Debtor or the Plan
Debtor, as applicable, by the Administrative Claims Bar Date, shall be forever barred from
asserting such Administrative Claim against the Debtor, the Debtor’s Estate, the Plan
Debtor or their respective property, and such Administrative Claim shall be deemed
waived and released as of the Effective Date. Objections to Administrative Claims must be
Filed and served on the requesting party by no later than forty-five (45) days after the
Administrative Claims Bar Date; provided that such deadline may be extended by the
Bankruptcy Court upon a motion Filed by the Plan Debtor, which shall be served only on the
Rule 2002 service list. Unless the Debtor or the Plan Debtor, as applicable, or another party in
interest objects to a Proof of Claim for such Administrative Claim within such time period, such
Administrative Claim shall be deemed Allowed in the amount asserted ln the event that the
Debtor or the Plan Debtor, as applicable, or another party in interest objects to a Proof of Claim

_12_

LA 52166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 18 Of 51

for such Administrative Claim, the Bankruptcy Court shall determine the Allowed amount of
such Administrative Claim.

B. Professional Fee Claims

Notwithstanding any other provision of this Plan concerning Administrative Claims,
any Professional seeking payment of its Professional Fee Claims (i) shall, no later than
thirty (30) days after the Effective Date, File a final application for allowance of
compensation for services rendered and reimbursement of expenses incurred through and
including the Effective Date and (ii) shall receive, as soon as reasonably practicable after
such Professional Fee Claim is Allowed, in full settlement, satisfaction and release of, and
in exchange for, such Allowed Professional Fee Claim, Cash in an amount equal to the
unpaid amount of such Allowed Professional Fee Claim in accordance with the order
relating to or allowing any such Professional Fee Claim. Objections, if any, to such final fee
applications must be Filed and served on the requesting party and the Plan Debtor no later than
twenty (20) days from the date on which each such final fee application is served and Filed.
Af`ter notice and a hearing in accordance with the procedures established by the Bankruptcy
Code and prior orders of the Bankruptcy Court, the Allowed amounts of such Professional Fee
Claims shall be determined by the Bankruptcy Court.

C. Payment of Statutory Fees

The Debtor or the Plan Debtor, as applicable, shall pay all outstanding U.S. Trustee Fees
of the Debtor on an ongoing basis on the later of: (i) the Effective Date and (ii) the date such
U.S. Trustee Fees become due, until such time as a final decree is entered closing the Debtor’s
Bankruptcy Case, such Bankruptcy Case is converted or dismissed, or the Bankruptcy Court
orders otherwise.

D. Priority Tax Claims

On, or as soon as reasonably practicable after (i) the Effective Date, if such Priority Tax
Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date on which such
Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an Allowed Priority
Tax Claim against the Debtor shall receive (a) Cash in an amount equal to the amount of such
Allowed Priority Tax Claim, (b) Cash in any lower amount agreed to by such Holder and the
Debtor or the Plan Debtor, as applicable, provided that such parties may further agree for the
payment of such Allowed Priority Tax Claim to occur at a later date Without any further notice to
or action, order, or approval of the Bankruptcy Court or (c) as determined by the Debtor or Plan
Debtor, as applicable, Cash in the aggregate amount of such Allowed Priority Tax Claim,
payable in installment payments over a period not more than five (5) years from the Petition Date
with payment of interest at a fixed annual rate to be determined by the Bankruptcy Court, all in
accordance with section 1129(a)(9)(C) of the Bankruptcy Code.

_13_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 19 Of 51

ARTICLE III.
CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
AND EQUITY INTERESTS

A. Summary of Classification and Treatment of Classilied Claims and Equity
Interests

The categories of Claims and Equity Interests listed below classify Claims and Equity
Interests that are required to be designated in classes pursuant to sections 1122 and 1123(a)(1) of
the Bankruptcy Code. In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Claims, Professional Fee Claims and Priority Tax Claims have not been
classified, and their treatment is set forth in Article 11 hereof. Classification of Claims and
Equity Interests in this Plan is for all purposes, including voting, Confirmation and Distribution
pursuant to the Plan.

A Claim or Equity Interest shall be deemed classified in a particular Class only to the
extent that the Claim or Equity Interest qualifies within the description of that Class and shall be
deemed classified in a different Class only to the extent that any portion of such Claim or Equity
Interest qualifies within the description of such different Class. A Claim or Equity Interest is
placed in a particular Class only to the extent that such Claim or Equity Interest is Allowed in
that Class and has not been paid, released or otherwise settled prior to the Effective Date.
Notwithstanding any Distribution provided for in the Plan, no Distribution on account of any
Claim or Equity Interest is required or permitted unless and until such Claim or Equity Interest
becomes an Allowed Claim or Allowed Equity Interest, as the case may be, which might not
occur, if at all, until after the Effective Date.

The following table (a) designates the Classes of Claims against, and Equity Interests in,
the Debtor, (b) specifies the Classes of Claims and Equity Interests that are lmpaired by the Plan
and therefore are deemed to reject the Plan or are entitled to vote to accept or reject the Plan in
accordance with section 1126 of the Bankruptcy Code, and (c) specifies the Classes of Claims
and Equity Interests that are Unimpaired by the Plan and therefore are deemed to accept the Plan
in accordance with section 1126 of the Bankruptcy Code.

Prio ` Non-Tax Claims ` ` No deemed to
Secured Claims ' ' No deemed to
Albertsons Settlement Claim 4 ' ` No deemed to

SLB Unsecured Claims ` Yes entitled to vote
General Unsecured Claims ` ` No deemed to

In Claims ` ' No deemed to
Class A ` Interests ` Yes entitled to vote
Other ` Interests ` No deemed to re`ect

 

OC\]O'\U\-I>L)JN’_\

_14_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 20 Of 51

B. Classification and Treatment of Claims and Equity Interests

1. Class 1 - Priority Non-Tax Claims.

 

(a) Classlfcation: Class 1 consists of Priority Non-Tax Claims.

(b) Treaanent: Except to the extent that a Holder of an Allowed Priority Non-
Tax Claim agrees to less favorable treatment, on or as soon as reasonably practicable after (x) the
Effective Date, if such Priority Non-Tax Claim is an Allowed Priority Non-Tax Claim as of the
Effective Date or (y) the date on which such Priority Non-Tax Claim becomes an Allowed
Priority Non-Tax Claim, each Holder of an Allowed Priority Non-Tax Claim shall receive, in full
and final satisfaction of such Claim, one of the following treatments, as determined by the
Debtor or the Plan Debtor, as the case may be: (i) full payment in Cash of its Allowed Priority
Non-Tax Claim or (ii) treatment of its Allowed Priority Non-Tax Claim in a manner that leaves
such Claim Unimpaired.

(c) Voting: Class 1 is Unimpaired by the Plan. Holders of Priority Non-Tax
Claims in Class l are conclusively deemed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code and are therefore not entitled to vote to accept or reject the Plan.

2. Class 2 - Secured Claims.

 

(a) Classiflcation: Class 2 consists of Secured Claims.

(b) Treatment: Except to the extent that a Holder of an Allowed Secured
Claim agrees to less favorable treatment, on or as soon as reasonably practicable after (x) the
Effective Date, if such Secured Claim is an Allowed Secured Claim as of the Effective Date or
(y) the date on which such Secured Claim becomes an Allowed Secured Claim, each Holder of
an Allowed Secured Claim shall receive, in full and final satisfaction of such Claim, as
determined by the Debtor or the Plan Debtor, as the case may be:

(i) the collateral securing such Allowed Secured Claim;

(ii) Cash in an amount equal to the value of the collateral securing
such Allowed Secured Claim; or

(iii) such other treatment required under section 1124(2) of the
Bankruptcy Code for such Claim to be rendered Unimpaired.

(c) Voting: Class 2 is Unimpaired by the Plan. Holders of Secured Claims in
Class 2 are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code and are therefore not entitled to vote to accept or reject the Plan.

3. Class 3 - Albertsons Settlement Claim.

(a) Classifl`catz`on: Class 3 consists of the Albertsons Settlement Claim.

_15_

LA 52166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 21 Of 51

(b) Treatment: On or as soon as reasonably practicable after the Effective
Date, the Holders of the Albertsons Settlement Claim shall receive, in full and final satisfaction
of such Claim, full payment in Cash of the Albertsons Settlement Claim.

(c) Voting: Class 3 is Unimpaired by the Plan. Holders of the Albertsons
Settlement Claim in Class 3 are conclusively deemed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code and are therefore not entitled to vote to accept or reject
the Plan.

4. Class 4 ~ SLB Unsecured Claims.
(a) Classification: Class 4 consists of SLB Unsecured Claims.

(b) Treatment: On or as soon as reasonably practicable after the Effective
Date, each Holder of an SLB Unsecured Claim shall receive, in full and final satisfaction of such
SLB Unsecured Claim, a Cash payment in an amount equal to 90% of the amount of the SLB
Unsecured Claim.

(c) Voting: Class 4 is lmpaired by the Plan. Holders of SLB Unsecured
Claims in Class 4 are entitled to vote to accept or reject the Plan.

5. Class 5 - General Unsecured Claims.
(a) Classl`fz`cation: Class 5 consists of General Unsecured Claims.

(b) Treatment: On or as soon as reasonably practicable after (x) the Effective
Date, if such General Unsecured Claim is an Allowed General Unsecured Claim as of the
Effective Date or (y) the date on which such General Unsecured Claim becomes an Allowed
General Unsecured Claim, each Holder of an Allowed General Unsecured Claim shall receive, in
full and final satisfaction of such Allowed General Unsecured Claim, a Cash payment in an
amount equal to 100% of the amount of the Allowed General Unsecured Claim.

(c) Voting: Class 5 is Unimpaired by the Plan. Holders of General Unsecured
Claims in Class 5 are conclusively deemed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code and are therefore not entitled to vote to accept or reject the Plan.

6. Class 6 _ lntercompany Claims.
(a) Classijicatl`on: Class 6 consists of lntercompany Claims.

(b) Treatment: As of the Effective Date, the lntercompany Claims shall be set
off in accordance with the Subordinated Promissory Note, dated as of February 12, 2015, and
such set off shall be in full and final satisfaction of such lntercompany Claims.

(c) Voting: Class 6 is Unimpaired by the Plan. Holders of lntercompany
Claims in Class 6 are conclusively deemed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code and are therefore not entitled to vote to accept or reject the Plan.

_16_

LA 52166477

 

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 22 Of 51

7. Class 7 - Class A Equity lnterests.
(a) Classl`jication: Class 7 consists of Class A Equity Interests.

(b) Treatment The Holders of Class A Equity Interests shall receive, in full
and final satisfaction of such Class A Equity Interests, (i) on or as soon as reasonably practicable
after the Effective Date, their pro rata share of the Residual Cash as of such date of Distribution
and (ii) on or as soon as reasonably practicable after the date of dissolution of the Plan Debtor,
their pro rata share of (x) any Residual Cash as of such date and/or (y) the Distribution in kind of
any non-Cash Debtor Assets or Propco Assets that the Plan Administrator, in consultation with
the Holders of the Class A Equity Interests, reasonably determines cannot be liquidated in a
timely and efficient manner to effectuate the transactions contemplated herein.

(c) Voting: Class 7 is lmpaired by the Plan. The Holders of Class A Equity
Interests in Class 7 are entitled to vote to accept or reject the Plan.

8. Class 8 ~ Other Equity lnterests.
(a) Classifcatl`on: Class 8 consists of Other Equity Interests.

(b) Treatment Each Other Equity Interest shall be canceled as of the
Effective Date. The Holders of Other Equity Interests shall receive no Distribution under the
Plan.

(c) Votl`ng: Class 8 is lmpaired by the Plan. The Holders of Other Equity
Interests in Class 8 are conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code and are therefore not entitled to vote to accept or reject the Plan.

C. Non-Consensual Confirmation

In the event that any lmpaired Class of Claims or Equity Interests entitled to vote does
not accept the Plan by the requisite majorities required by section 1126(c) of the Bankruptcy
Code, the Debtor reserves the right to (i) modify the Plan in accordance with Section XI.B.
hereof and/or (ii) request that the Bankruptcy Court confirm the Plan in accordance with section
1129(b) of the Bankruptcy Code notwithstanding such lack of acceptance.

D. Elimination of Vacant Classes

Any Class of Claims or Equity Interests that is not occupied as of the date of the
commencement of the Confirmation Hearing by at least one Allowed Claim or Allowed Equity
Interest, as applicable, or at least one Claim or Equity Interest, as applicable, temporarily
Allowed under Bankruptcy Rule 3018, shall be deemed deleted from the Plan for purposes of
(i) voting on the acceptance or rejection of the Plan and (ii) determining acceptance or rejection
of the Plan by such Class under section 1129(a)(8) of the Bankruptcy Code.

_17_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 23 Of 51

ARTICLE IV.

MEANS FOR IMPLEMENTATION OF THE PLAN
A. Plan Debtor; Corporate Existence

From and after the Effective Date, the Plan Debtor shall continue in existence for
purposes consistent with the terms of this Plan, including, among other things, (a) winding down
the businesses and affairs of the Debtor and its subsidiaries, including the Propco Entities, as
expeditiously and efficaciously as reasonably possible; (b) resolving Claims and Equity lnterests;
(c) making Distributions on Allowed Claims and Allowed Equity Interests in accordance with
the Plan; (d) administering and liquidating the Debtor Assets and any assets held by any
subsidiary of the Plan Debtor (including, the Propco Assets); (e) filing appropriate Tax returns
for the Debtor and the Plan Debtor, as necessary; (f) dissolving the Plan Debtor in accordance
with the Plan; and (g) administering the Plan in an efficacious manner, with no objective to
continue or engage in the conduct of a trade or business, ln addition, from and after the Effective
Date through and including the closing of the Debtor’s Bankruptcy Case, the Plan Debtor shall
continue in existence for purposes of, among other things, (a) Filing the final monthly report (for
the month in which the Confirmation Date occurs) and any subsequent quarterly reports required
under the U.S. Trustee guidelines, and paying all U.S. Trustee Fees from the Effective Date
through the closing of the Debtor’s Bankruptcy Case; (b) maintaining the D&O Policies;
(c) maintaining, transferring, or terminating any other insurance policies of the Debtor, as
deemed necessary by the Plan Debtor in accordance with the terms of the Plan; and
(d) maintaining the Books and Records. Notwithstanding any prohibition on assignment under
non-bankruptcy law, on the Effective Date, all of the Debtor’s rights, title, and interests in the
Debtor Assets shall vest and be deemed to vest in the Plan Debtor in accordance with section
1141 or the Bankruptcy Code. As of the Effective Date, all Debtor Assets vested in the Plan
Debtor shall be free and clear of all claims, interests, liens, charges or other encumbrances,
except as otherwise specifically provided in the Plan or the Confirmation Order.

B. Plan Administrator
1. Transfer of Power.

(a) Members, Managers and Officers. On the Effective Date, the authority,
power and incumbency of the Persons then acting as members, managers and officers of the
Debtor shall be terminated and such members, managers and officers shall be deemed to have
resigned.

(b) Successz`on by Plan Administrator. On the Effective Date, the Plan
Administrator shall be deemed appointed and shall succeed to such powers as would have been
applicable to the Debtor’s members, managers and officers. All Debtor Assets not distributed to
Holders of Allowed Claims and Allowed Equity Interests on the Effective Date, including the
Reserves, shall be managed by the Plan Administrator, and shall be held in the name of the Plan
Debtor free and clear of all Claims and Equity lnterests. To the extent necessary, the Plan
Administrator and the Plan Debtor shall be deemed to be the judicial substitute, in the Debtor’s
stead, as the party-in-interest in the Debtor’s Bankruptcy Case under the Plan or in any judicial

_18_

LA 52166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 24 Of 51

proceeding or appeal to which the Debtor is a party, consistent with section 1123(b)(3)(B) of the
Bankruptcy Code.

(c) Resl`gnation ofPlan Administrator, The Plan Administrator may resign at
any time upon thirty (30) days’ written notice delivered to the Bankruptcy Court; provided that
such resignation shall only become effective upon the appointment of a successor Plan
Administrator, Upon appointment, the successor Plan Administrator, without the need for any
further action by or notice to the Bankruptcy Court, shall become fully vested with all of the
rights, powers, duties and obligations of the predecessor Plan Administrator, and all
responsibilities of the predecessor Plan Administrator relating to the Plan Debtor shall be
terminated

2. Powers of Plan Administrator,

The duties and powers of the Plan Administrator shall include any and all powers
and authority to implement the Plan and to administer and distribute the Debtor Assets and wind
down the business and affairs of the Debtor and the Plan Debtor, including: (a) liquidating,
receiving, holding, and investing, supervising and protecting the Debtor Assets; (b) taking all
steps to execute all instruments and documents necessary to effect the Distributions to be made
under the Plan; (c) resolving Claims and Equity Interests, including, without limitation, Filing
objections to Claims and Equity Interests and settling, compromising, withdrawing, or litigating
to judgment objections to such Claims and Equity Interests; (d) making Distributions as
contemplated under the Plan; (e) establishing and maintaining bank accounts in the name of the
Plan Debtor; (f) employing, retaining, terminating, or replacing professionals to represent it with
respect to its responsibilities or otherwise effectuating the Plan to the extent necessary;
(g) paying all reasonable fees, expenses, debts, charges and liabilities for the Debtor or the Plan
Debtor; (h) maintaining, transferring, or terminating the Debtor’s insurance policies, as deemed
necessary by the Plan Debtor, in accordance with the terms of the Plan; (i) administering and
paying Taxes for the Debtor or the Plan Debtor, including filing Tax retums; (j) representing the
interests of the Plan Debtor or the Debtor’s Estate before any taxing authority in all matters,
including any action, suit, proceeding or audit; (k) prosecuting, pursuing, administering, settling,
litigating, enforcing and defending any claims or Causes of Action on behalf of or against the
Debtor or the Plan Debtor; and (l) exercising such other powers as may be vested in it pursuant
to an order of the Bankruptcy Court or the Plan, or as it reasonably deems to be necessary and
proper to carry out the provisions of the Plan. The Plan Administrator shall act for the Plan
Debtor in a fiduciary capacity, as would be applicable to a member, manager or officer, subject
to the provisions of the Plan and the Plan Administration Agreement.

The terms of the Plan Administrator’s employment, including the Plan Administrator’s
duties, powers and compensation, to the extent not set forth in the Plan, the Confirmation Order
or the Structured Dismissal Order, shall be set forth in the Plan Administration Agreement, and
unless otherwise provided in the Plan or the Plan Administration Agreement, shall be in all cases
without the need for further action or approval of the Bankruptcy Court.

The Plan Administrator shall not be required to give any bond or surety or other security
for the performance of its duties unless otherwise ordered by the Bankruptcy Court.
Additionally, in the event that the Plan Administrator is so otherwise ordered, all Plan

_19_

LA 52 166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 25 Of 51

Administrator Expenses related to procuring any such bond or surety shall be paid for with the
Debtor Assets or the Reserves, as applicable,

3. Compensation of the Plan Administrator.

The Plan Administrator shall be paid at the rate or in an amount to be disclosed in the
Plan Administration Agreement, and shall be reimbursed for all reasonable actual and necessary
expenses incurred in connection with the performance of its duties, without the need for further
action or Bankruptcy Court approval. The Plan Administrator Expenses, including the fees and
expenses of its retained professionals, shall be paid out of the Debtor Assets transferred to the
Plan Debtor pursuant to Section IV.B.2 of this Plan, including the Operating Reserve, The Plan
Administrator shall maintain an appropriate amount in the Reserves to fund administrative
expenses and operating expenses during the implementation of the Plan.

4. Limitation of Liabilities.

The Plan Administrator shall not be liable for any action it takes or omits to take that it
believes in good faith to be authorized or within its rights or powers unless it is determined by a
court of competent jurisdiction, by a final, non-appealable order, that such action or inaction was
the result of fraud, gross negligence or willful misconduct

5. Winding Down of the Plan Debtor’s Affairs.

Following the Effective Date, the Plan Debtor shall not engage in any business activities
or take any actions except those necessary to effectuate the Plan, liquidate and monetize the
Debtor Assets and the Propco Assets, and wind down the affairs of the Plan Debtor. On and
after the Effective Date, the Plan Administrator may, in the name of the Plan Debtor, take such
actions without supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or the Bankruptcy Rules, other than any restrictions expressly imposed by
the Plan, the Confirmation Order or the Plan Administration Agreement.

C. Corporate Action

Prior to, on and after the Effective Date, the matters under this Plan involving or
requiring corporate action of the Debtor or the Plan Debtor, including, but not limited to, actions
requiring the vote or other approval of the officers, members, managers or Holders of Equity
Interests and execution of all documentation incident to this Plan, shall be deemed to have been
authorized by the Confirmation Order and to have occurred and be in effect from and after the
Effective Date pursuant to the applicable law of the jurisdiction in which the Debtor is organized
without any further action by the Bankruptcy Court or the officers, members or managers of the
Plan Debtor. Subject to the protective provisions in this Plan and as set forth in further detail in
Section IV.B.l of this Plan, as of and after the Effective Date, the Plan Administrator shall act
for the Plan Debtor and the Estates in a fiduciary capacity as applicable to members, managers
and officers. In addition, on the Effective Date, the organizational documents of the Plan Debtor
shall be deemed amended, to the extent necessary, to require only one manager and only one
member, who shall be the same Person. Such Person shall be the Plan Administrator. The entry
of the Confirmation Order shall constitute the approval of the authorization for the Debtor, the

_20_

LA 52166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 26 Of 51

Plan Debtor and the Plan Administrator to take or cause to be taken all corporate actions
necessary or appropriate to implement all provisions of, and to consummate, the Plan and any
documents contemplated to be executed therewith, prior to, on and after the Effective Date, and
all such actions taken or caused to be taken shall be deemed to have been authorized and
approved by the Bankruptcy Court without further approval, act or action under any applicable
law, order rule or regulation.

D. Dissolution

Except as otherwise ordered by the Bankruptcy Court, and without the need for any
further order of the Bankruptcy Court or action or formality which might otherwise be required
under applicable non-bankruptcy laws, the Plan Administrator (on behalf of the Plan Debtor) is
authorized to take, in his or her or its sole and absolute discretion, all actions reasonably
necessary to dissolve any or all of the subsidiaries of the Plan Debtor, and neither such
subsidiaries nor the Plan Debtor shall be required to pay any Taxes or fees in order to cause such
dissolutions.

Following the implementation of the Plan, the administration and Distribution of the
Debtor Assets and the winding down of the Plan Debtor, and without the need for any further
order of the Bankruptcy Court or action or formality which might otherwise be required under
applicable non-bankruptcy laws, the Plan Debtor shall be dissolved, and the Plan Debtor shall
not be required to pay any Taxes or fees in order to cause such dissolution. The Plan
Administrator shall have no liability for taking any actions reasonably necessary to dissolve the
Plan Debtor or any of its subsidiaries in accordance with this Section lV.D.

E. Reservation of Rights Regarding Causes of Action

The Debtor and, after the Effective Date, the Plan Administrator (on behalf of the Plan
Debtor) reserves the right to pursue any and all Causes of Action not relinquished released,
compromised or settled in this Plan or any Final Order of the Bankruptcy Court. The Debtor
hereby reserves the right of the Plan Debtor and the Plan Administrator (on behalf of the Plan
Debtor) to pursue, administer, settle, litigate, enforce and liquidate consistent with the terms and
conditions of the Plan such Causes of Action. The Plan Debtor and the Plan Administrator (on
behalf of the Plan Debtor) shall, pursuant to section 1123 of the Bankruptcy Code and all
applicable law, have the requisite standing to prosecute, pursue, administer, settle, litigate,
enforce and liquidate any and all Causes of Action.

Except for Causes of Action against a Person or Entity expressly waived, relinquished,
released, compromised or settled in this Plan or any Final Order, (a) the Debtor expressly
reserves all Causes of Action for later adjudication and, therefore, no preclusion doctrine or other
rule of law, including, without limitation, the doctrines of resjudl`cata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches, shall apply to
such Causes of Action upon, after, or as a result of the Confirmation Date or Effective Date of
the Plan, or the entry of the Confirmation Order, (b) all Causes of Action held by the Debtor’s
Estate shall survive Confirmation of the Plan and the commencement and prosecution of any
Causes of Action shall not be barred or limited by any estoppels (judicial, equitable or
otherwise), (c) the rights of the Plan Debtor and the Plan Administrator (on behalf of the Plan

_21_

LA 52166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 27 Of 51

Debtor) to commence and prosecute Causes of Action shall not be abridged, limited or altered in
any manner by reason of Confirmation of the Plan, (d) no defendant party to any Cause of Action
shall be permitted or entitled to assert any defense based, in whole or in part, upon Confirmation
of the Plan, and Confirmation of the Plan shall not have any res judicata or collateral estoppels
or preclusive effect upon the commencement and prosecution of Causes of Action, and (e) the
Debtor and the Plan Debtor and the Plan Administrator (on behalf of the Plan Debtor) and any
successors in interest thereto expressly reserve the right to pursue or adopt any Causes of Action
that are alleged in any lawsuit in which the Debtor is a defendant or an interested party, against
any Person or Entity, including, without limitation, the plaintiffs and co-defendants in such
lawsuits.

F. Operations of the Debtor Between the Coniirmation Date and the Effective
Date

During the period from the Confirmation Date through and until the Effective Date, the
Debtor shall continue to be a debtor-in-possession, subject to the oversight of the Bankruptcy
Court as provided in the Bankruptcy Code, the Bankruptcy Rules, and all orders of the
Bankruptcy Court that are then in full force and effect.

G. Term of Injunctions or Stays

Unless otherwise provided, all injunctions or stays provided for in the Bankruptcy Cases
pursuant to sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
Confirmation Date, shall remain in full force and effect until the Bankruptcy Cases are closed

H. Cancellation of Existing Agreements and Equity Interests

On the Effective Date, except to the extent otherwise provided herein, any certificate,
share, note, bond, indenture, purchase right, option, warrant, or other instrument or document
directly or indirectly evidencing or creating any indebtedness or obligation of, or ownership
interest in, the Debtor giving rise to any Claim or Equity Interest shall be canceled and of no
further force, whether surrendered for cancellation or otherwise, without any further act or action
under any applicable agreement, law, regulation, order or rule, and the Debtor shall have no
further obligations thereunder or in any way related thereto, except for any obligations of the
Debtor or the Plan Debtor under this Plan.

I. Authorization of Plan-Related Documentation; Further Assurances.

All documents, agreements and instruments entered into and delivered on or as of the
Effective Date contemplated by or in furtherance of the Plan, and any other agreement or
document related to or entered into in connection with the Plan, shall become, and shall remain,
effective and binding in accordance with their respective terms and conditions upon the parties
thereto, in each case without further notice to, or order, of the Bankruptcy Court, act or action
under applicable law, regulation, order or rule or the vote, consent, authorization or approval of
any Person (other than as expressly required by such applicable agreement).

In the case of the Debtor, upon Confirmation, and in the case of the Plan Debtor, upon the
Effective Date, the Debtor and the Plan Debtor, as applicable, are authorized to execute, deliver,
_22_

LA 52166477

 

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 28 Of 51

file or record any and all contracts, agreements, instruments, releases and other agreements or
documents, and take or cause to be taken any and all action, as may be reasonably necessary or
appropriate to consummate the transactions and transfers contemplated by this Plan and to
otherwise effectuate, implement and further evidence the terms, provisions and intent of this
Plan.

J. Dissolution of Committee

As it pertains to the Debtor, the Committee shall continue in existence through and
including the later of (a) the Effective Date and (b) the date on which all Distributions to Holders
of General Unsecured Claims have been made (the “Committee Dissolution Date”) to exercise
those powers and perform those duties specified in section 1103 of the Bankruptcy Code and
shall perform such other duties as it may have been assigned by the Bankruptcy Court or in this
Plan or the Confirmation Order prior to the Committee Dissolution Date. On the Committee
Dissolution Date, as it pertains to the Debtor, the Committee shall be deemed dissolved, and its
members and its Professionals shall be deemed released of all their duties, responsibilities and
obligations in connection with the Debtor’s Bankruptcy Case or the Plan and its implementation,
and the retention or employment of the Committee’s Professionals shall terrninate; provided,
however, that the Committee shall continue to exist after the Committee Dissolution Date solely
to address matters relating to applications Filed pursuant to sections 330 and 331 of the
Bankruptcy Code.

K. Exemption from Certain Fees and Taxes

Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant to
this Plan shall not be subject to any document recording tax, stamp tax, conveyance fee,
intangibles or similar Tax, mortgage tax, real estate transfer tax, mortgage recording tax or other
similar Tax in the United States, and the appropriate state or local governmental officials or
agents shall forego the collection of any such Tax and shall accept for filing and recordation
instruments or other documents pursuant to such transfers of property without the payment of
any such Tax.

L. Albertsons Settlement Claim

On the Effective Date, the Albertsons Settlement Claim shall be deemed irrevocably and
unconditionally transferred by Albertson’s LLC and Albertsons Companies, LLC (including all
voting and distribution rights with respect thereto) to the Opco Debtors in accordance with the
terms of the Albertsons Settlement and the Albertsons Settlement Order.

M. Global Settlement Agreement; Structured Dismissal of the Opco Debtors;
Committee Litigation

In light of the Opco Debtors’ administrative insolvency and the status of the Committee
Litigation, the Debtors (through the Independent Manager), the Comvest Entities, the Propco
Entities, the Debtors’ affiliate HH SLB, LLC (f/k/a Haggen SLB, LLC), the Committee and
other key stakeholders negotiated in good faith and at arm’s-length regarding potential ways for
the OpCo Debtors to exit chapter 11 and to provide a distribution to their respective creditors.

_23_

LA 52166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 29 Of 51

As a result of such negotiations, the parties reached a global settlement (the “Global Settlement
Agreement”) to be implemented on the Effective Date as part of the Plan and the structured
dismissal of the Opco Debtors’ Bankruptcy Cases, which, among other things, provides for
(a) the consensual reduction in amount and allowance of the Propco Secured Claim,
(b) sufficient funding to pay all valid and undisputed administrative, priority and secured claims
against the Opco Debtors (including certain consensually-reduced claims asserted under section
503(b)(9) of the Bankruptcy Code), (c) sufficient funding to complete the wind down of the
Debtors under applicable state law, (d) the dismissal of the Committee Litigation; and
(e) consensual, mutual releases. The Global Settlement Agreement is implemented through
(x) with respect to the Opco Debtors, the structured dismissal of the Opco Debtors’ Bankruptcy
Cases and the payment of all valid and undisputed secured, administrative and priority claims
against the Gpco Debtors, including the Propco Secured Claim, and (y) with respect to the
Debtor, the Confirmation and consummation of this Plan.

1. Compromise of the Propco Secured Claim.

The Global Settlement Agreement provides that, on the Effective Date or as soon
thereafter as reasonably practicable, the Opco Debtors shall pay the Holder of the Propco
Secured Claim an amount equal to the difference between: (a) the aggregate amount of all Cash
on hand in the Opco Debtors’ Estates as of the Effective Date, less (b) the aggregate amount of
Cash necessary to satisfy in full all valid and undisputed administrative, priority and secured
claims (as such claims may have been modified pursuant to the terms of the Global Settlement
Agreement) against the Opco Debtors other than the Propco Secured Claim. On the Effective
Date, the Propco Secured Claim shall irrevocably and unconditionally be transferred by the
Propco Entities (including all voting and Distribution rights with respect thereto) to the Debtor.

2. Minimum Equity Distribution Amount.

As consideration for the waiver, release and discharge of the Opco Debtors from any
amounts due or arising under the Propco Secured Claim, the Propco Credit Agreement (as
defined in the Global Settlement Agreement) or any other documents relating thereto, other than
the Propco Payment (as defined in the Global Settlement Agreement), unless the Holders of the
Class A Equity lnterests, in their sole and absolute discretion, agree in writing to a lower amount,
the initial Distribution that such Holders will receive under the Plan on or as soon as reasonably
practicable after the Effective Date on account of their Class A Equity Interests shall be no less
than $21.0 million in the aggregate.

3. Compromise of Certain 503(b)(9) Claims.

Each Consenting 503(b)(9) Claimant (as defined in the Global Settlement Agreement)
stipulates and agrees that its 503(b)(9) Claim (as defined in the Global Settlement Agreement),
and other specified claims, shall be allowed in the reduced amounts set forth in the 503(b)(9)
Schedule (as defined in the Global Settlement Agreement).

_24_

LA 52166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 30 Of 51

4. Structured Dismissal of Opco Debtors’ Bankruptcy Cases.

No later than ten (10) days following the execution of the Global Settlement Agreement,
the Opco Debtors shall File a motion seeking entry of the Structured Dismissal Order, which
shall authorize and permit, among other things, the (x) distributions on the Effective Date, or as
soon thereafter as reasonably practicable, on account of (i) all valid and undisputed
administrative, priority and secured claims against the Opco Debtors (including the 503(b)(9)
Claims of the Consenting 503(b)(9) Claimants) other than the Propco Secured Claim and (ii) the
Propco Secured Claim in the amount of the Propco Payment, and (y) wind down and dissolution
of the Opco Debtors’ Estates. Such order shall provide that the Plan Administrator shall have the
power and authority to take any action necessary to implement the terms of this provision.

5 . Standstill; Dismissal of Committee Litigation.

Upon execution of the Global Settlement Agreement by all of the parties thereto, the
parties to the Committee Litigation shall inform the United States District Court for the District
of Delaware of the parties’ entry into the Global Settlement Agreement and jointly request a stay
or adjournment of the appeal related thereto to allow the parties to effectuate the terms of the
Global Settlement Agreement. During the period from the date on which the Global Settlement
Agreement is executed until the earlier of the Effective Date and the termination of the Global
Settlement Agreement in accordance with the terms thereof, the parties to the Committee
Litigation shall forbear the continuation of the Committee Litigation. No later than five (5)
Business Days after the Effective Date, the Committee shall file a stipulation dismissing, with
prejudice, the Committee Litigation, which stipulation shall be in form and substance reasonably
acceptable to the parties to the Global Settlement Agreement.

N. Other Settlement Agreements

After reaching a consensual resolution with respect to the Administrative Claims asserted
by the Southern California United Food & Commercial Workers Union and Food Employees
Joint Pension Trust Fund (the “UFCW Pension Fund”) [D.I. 2580], on August 24, 2018, the
Debtors filed a motion [D.I. _] seeking entry of an order approving that certain Settlement
Agreement, dated as of August 23, 2018 (the “Pension Fund Settlement Agreement”), by and
between the Debtors, the UFCW Pension Fund, the Comvest Entities, the Propco Entities, and
the other parties thereto. The Pension Fund Settlement Agreement provides, among other things,
(a) that the UFCW Pension Fund shall hold: (i) an Allowed Administrative Claim arising from
certain unpaid postpetition contribution obligations in the amount of $15,561.15 and (ii) an
Allowed Claim arising from withdrawal liability in the aggregate amount of $8,270,000,
comprising (x) an Administrative Claim in the amount of $1,240,000 and (y) a Priority Non-Tax
Claim in the amount of $7,030,000, in each case, to be paid no later than December 31, 2018;
(b) for a litigation standstill with respect to such Claims until January 1, 2019, and the entry by
the non-Debtor parties into a tolling agreement with respect to such litigation in favor of the
UFCW Pension Fund until January 15 , 2019; and (c) for mutual releases and waivers.

Similarly, in order to resolve the Administrative Claims asserted by the United Food &
Commercial Workers Unions and Food Employers Benefit Fund (the “UFCW Benefit Fund”)
[D.I. 2579], the Debtors filed a motion [D.I. _] seeking entry of an order approving that certain

_25_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 31 Of 51

Settlement Agreement, dated as of August 23, 2018 (the “Benefit Fund Settlement
Agreement”), by and between the Debtors, the UFCW Benefit Fund, the Comvest Entities, the
Propco Entities, and the other parties thereto. The Benefit Fund Settlement Agreement provides,
among other things, (a) that the UFCW Benefit Fund shall hold: (i) an Allowed Administrative
Claim arising from certain unpaid postpetition contribution obligations in the amount of
$42,297.67 and (ii) an Allowed Claim arising from a contractual lump sum payment obligation
triggered by the Debtors’ cessation of its operations in the aggregate amount of $1,280,000,
comprising: (x) an Administrative Claim in the amount of $205,000 and (y) a Priority Non-Tax
Claim in the amount of $1,075,000, in each case, to be paid no later than December 31, 2018;
(b) for a litigation standstill with respect to such Claims until January 1, 2019, and the entry by
the non-Debtor parties into a tolling agreement with respect to such litigation in favor of the
UFCW Benefit Fund until January 15 , 2019; and (c) for mutual releases and waivers.

ARTICLE V.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
A. Assumption and Rejection of Executory Contracts and Unexpired Leases

Any executory contract or unexpired lease which has not expired by its own terms on or
prior to the Effective Date, which has not been assumed, assumed and assigned, or rejected with
the approval of the Bankruptcy Court, or which the Debtor has obtained the authority to reject
but has not rejected as of the Effective Date, or which is not the subject of a motion to assume or
reject the same pending as of the Effective Date, shall be deemed rejected by the Debtor as of the
Confirmation Date, and the entry of the Confirmation Order by the Bankruptcy Court shall
constitute approval of such rejection pursuant to sections 365(e) and 1123(b)(2) of the
Bankruptcy Code.

B. Rejection Damages Claims

Proofs of Claim for any Claim arising out of the rejection of an executory contract
or an unexpired lease pursuant to the Plan shall be Filed and served upon the Plan Debtor
no later than thirty (30) days after the Effective Date. Any such Claims covered by the
preceding sentence not Filed within such time shall be forever barred from assertion
against the Debtor, its Estate, the Plan Debtor, and their respective properties and
interests.

C. Indemnification Obligations

Any obligation of the Debtor pursuant to its corporate charter and bylaws or similar
constituent agreements, including amendments, entered into any time prior to the Effective Date,
to indemnify, reimburse, or limit the liability of any of the Debtor’s members, managers and
officers pursuant to the Debtor’s certificate of formation, the Debtor LLC Agreement, policy of
providing employee indemnification, applicable state law, or specific agreement in respect of any
claims, demands, suits, causes of action, or proceedings against such Persons based upon any act
or omission related to such Persons’ service with, for, or on behalf of the Debtor prior to the
Effective Date with respect to all present and future actions, suits, and proceedings relating to the

_26_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 32 Of 51

Debtor shall continue solely to the extent there is available insurance that provides coverage for
such obligation; provided however, that notwithstanding anything contained in the Plan to the
contrary, the Debtor, the Debtor’s Estate, the Plan Debtor, and the Plan Administrator shall have
no obligation to satisfy any amounts due and owing under any of the Debtor’s insurance policies
in connection therewith, including any deductible, self-insured retention or similar amount.

D. D&O Policies

Notwithstanding anything contained in the Plan to the contrary, all of the D&O Policies
in effect on the Effective Date, and any agreements, documents or instruments relating thereto,
shall not terminate. To the extent any or all of the D&O Policies in effect on the Effective Date
are considered to be executory contracts, then, notwithstanding anything contained in this Plan to
the contrary, this Plan shall constitute a motion to assume such insurance policies; provided,
however, that no cure amounts shall be due and owing with respect to any assumption of such
insurance policies. The entry of the Confirmation Order shall constitute approval of the
foregoing assumption pursuant to section 365(a) of the Bankruptcy Code and a finding by the
Bankruptcy Court that each such assumption is in the best interest of the Debtor, the Debtor’s
Estate and all parties in interest in the Bankruptcy Cases. Notwithstanding anything to the
contrary contained in this Plan, Confirmation of the Plan shall not discharge, impair or otherwise
modify any advancement, indemnity or other obligations of the insurers under any of the D&O
Policies.

ARTICLE VI.

PROVISIONS GOVERNING DISTRIBUTIONS
A. Manner of Payment under the Plan

At the option of the Debtor or the Plan Debtor, as applicable, any Cash payment to be
made hereunder may be made by a check or wire transfer or as otherwise required or provided in
applicable agreements. Cash payments made pursuant to this Plan in the form of checks issued
by the Debtor or the Plan Debtor shall be null and void if not cashed within sixty (60) days of the
date of the issuance thereof and deemed unclaimed property subject to Section VI.D. below.

B. Timing of Distributions

lf any payment or act under the Plan is required to be made or performed on a date that is
not a Business Day, the making of such payment or the performance of such act may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as
of the required date.

C. Distributions by Plan Administrator

The Plan Administrator, or its agent, shall serve as disbursing agent on behalf of the
Debtor’s Estate (on and after the Effective Date) under the Plan and shall make all Distributions
required under the Plan. All Distributions under the Plan shall be made and administered from
Available Cash.

_27_

LA 52 166477

 

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 33 Of 51

The Plan Administrator shall be empowered to (a) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan,
(b) make all distributions contemplated hereby, (c) employ professionals to represent it with
respect to its responsibilities, and (d) exercise such other powers as may be vested in the Plan
Administrator by order of the Bankruptcy Court, pursuant to the Plan or as deemed by the Plan
Administrator to be necessary and proper to implement the provisions hereof.

Except as otherwise ordered by the Bankruptcy Court, any reasonable fees and expenses
incurred by the Plan Administrator (including Taxes and reasonable attorneys’ fees and
expenses) on or after the Effective Date shall be paid in Cash by the Plan Debtor without further
order of the Bankruptcy Court.

D. Delivery of Distributions and Undeliverable or Unclaimed Distributions

Except as otherwise provided in the Plan, all Distributions to any Holder of an Allowed
Claim or Allowed Equity Interest shall be made at the address of such Holder as set forth on the
Schedules Filed or on the Books and Records of the Debtor or its agents, as applicable, unless
the Debtor has been notified in writing of a change of address, including, without limitation, by
the filing of a Proof of Claim by such Holder that contains an address for such Holder different
from the address reflected on the Schedules.

In the event that any Distribution to any Holder is returned as undeliverable, the Plan
Administrator shall use commercially reasonable efforts to determine the current address of such
Holder, but no Distribution to such Holder shall be made unless and until the Plan Administrator
has determined the then-current address of such Holder, at which time such Distribution shall be
made to such Holder without interest; provided that such Distributions shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code upon the expiration of the later
of three (3) months from the Effective Date and the date such Distribution was returned
undeliverable. After such date, all unclaimed property or interest in property shall revert to the
Plan Debtor for distribution on account of other Allowed Claims and Allowed Equity Interests in
accordance with the terms of the Plan, and the Claim or Equity Interest of the Holder originally
entitled such unclaimed property or interest in property shall be released and forever barred

E. Record Date for Distributions

As of the close of business on the Distribution Record Date, the transfer register for any
Claims and Equity Interests for the purposes of Distributions shall be closed, and there shall be
no further changes in the record Holders of any Claims and Equity Interests. The Debtor shall
have no duty to recognize the transfer of, or the sale of any interest in, any Claims and Equity
Interests occurring after the close of business on the Distribution Record Date and shall be
entitled for all purposes relating to this Plan to recognize, distribute to and deal with only those
record Holders of Claims and Equity Interests stated on the Books and Records as maintained by
the Debtor or its agents, as the case may be, as of the close of business on the Distribution
Record Date.

_28_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 34 Of 51

F. Fractional Dollars; De Minimis Distributions

Notwithstanding any other provision of the Plan to the contrary, (a) the Plan
Administrator shall not be required to make Distributions or payments of fractions of dollars, and
whenever any Distribution of a fraction of a dollar under the Plan would otherwise be required,
the actual Distribution made shall reflect a rounding of such fraction to the nearest whole dollar
(up or down), with half dollars being rounded down; and (b) the Plan Administrator shall have
no duty to make a Distribution on account of any Allowed Claim or Allowed Equity Interest if
the amount to be distributed to a Holder is less than $25.00, in which case such Distribution shall
revert to the Plan Debtor for Distribution on account of other Allowed Claims and Allowed
Equity Interests in accordance with the terms of the Plan.

G. No Distribution in Excess of Allowed Amount of Claim or Equity Interest

Notwithstanding anything to the contrary herein, no Holder of an Allowed Claim or
Allowed Equity Interest shall receive in respect of such Claim or Equity Interest any
Distributions, which individually or in the aggregate, exceed of the Allowed amount of such
Claim or Equity Interest.

H. No Postpetition Interest on Claims

Unless otherwise specifically provided for in the Plan, the Confirmation Order or other
Final Order of the Bankruptcy Court, or required by applicable bankruptcy law, postpetition
interest shall not accrue or be paid on any Claims, and no Holder shall be entitled to interest
accruing on or after the Petition Date on any such Claim.

I. Setoffs

The Debtor or the Plan Debtor may, but shall not be required to, set off against, or recoup
from, any Claim or Equity Interest (for purposes of determining the Allowed amount of such
Claim on which a distribution shall be made), any claims of any nature whatsoever that the
Debtor or the Plan Debtor may have against the Holder of such Claim or Equity Interest, but
neither the failure to do so nor the allowance of any Claim or Equity Interest under the Plan shall
constitute a waiver or release by the Debtor or the Plan Debtor of any such claim the Debtor or
the Plan Debtor may have against the Holder of such Claim or Equity Interest.

J. Compliance with Tax Requirements

In connection with the Plan and all Distributions hereunder, to the extent applicable, the
Debtor and the Plan Debtor are authorized to take any and all actions that may be necessary or
appropriate to comply with all Tax withholding and reporting requirements imposed by any
federal, state, local or foreign taxing authority, and all Distributions pursuant to the Plan shall be
subject to any such withholding and reporting requirements. The Plan Debtor shall be authorized
to require each Holder of an Allowed Claim or Allowed Equity Interest to provide it with an
executed Form W-9 or similar Tax form as a condition precedent to being sent a Distribution. lf
a Holder does not provide the Plan Debtor with an executed Form W-9 or similar form within
ninety (90) days of written request, said Holder shall be deemed to have forfeited its

_29_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 35 Of 51

Distribution, and such amount shall revert to the Plan Debtor to be distributed to other Holders of
Allowed Claims and Allowed Equity Interests in accordance with the terms of the Plan.

K. Release of Liens

Except as otherwise provided by Article III of the Plan or in any contract, instrument,
release or other agreement or document created or assumed in connection with the Plan, on the
Effective Date and concurrently with the applicable Distributions made pursuant to this Article
VI, all mortgages, deeds of trust, liens, pledges or other security interests against the property of
the Debtor’s Estate shall be fully released and all of the right, title and interest of any Holder of
such mortgages, deeds of trust, liens, pledges or other security interests shall revert to the Plan
Debtor.

L. Subordination
1. Preservation of Subordination Rights bv the Debtor’s Estate

Except as otherwise provided herein, all subordination rights and claims relating to the
subordination by the Debtor or the Plan Debtor of any Allowed Claim or Allowed Equity Interest
shall remain valid enforceable and unimpaired in accordance with section 510 of the Bankruptcy
Code or otherwise.

2. Waiver by Holders of all Subordination Rights

Except as otherwise ordered by the Bankruptcy Court, each Holder of a Claim or Equity
Interest shall be deemed to have waived all contractual, legal and equitable subordination rights
that they may have, whether arising under general principles of equitable subordination, section
510(c) of the Bankruptcy Code or otherwise, with respect to any and all Distributions to be made
under the Plan, and all such contractual, legal or equitable subordination rights that each Holder
has individually and collectively with respect to any such Distribution made pursuant to this Plan
shall be released and terminated and all actions related to the enforcement of such subordination
rights will be permanently enjoined

M. Professional Fee Claims Escrow

On or as soon as practicable after the Effective Date, the Plan Administrator shall
establish and maintain a reserve (the “Professional Fee Claims Escrow”) from Available Cash
for the payment of estimated unpaid Professional Fee Claims, which Professional Fee Claims
Escrow shall be held in escrow by Young Conaway Stargatt & Taylor, LLP. The Cash held in
the Professional Fee Claims Escrow shall not be considered property of the Debtor’s Estate or
Debtor Assets. The Professional Fee Claims Escrow shall include an amount of Cash equal to
the amount that the Debtors and the Committee estimate will be incurred for fees and expenses
by Professionals retained in the Bankruptcy Cases up to and including the Effective Date. lf,
when, and to the extent any such Professional Fee Claims become Allowed Professional Fee
Claims, the relevant portion of the Cash held in the Professional Fee Claims Escrow on account
of such Professional Fee Claims shall be distributed by the Plan Administrator to the
Professional in a manner consistent with the order of the Bankruptcy Court approving the
Professional Fee Claim and similarly situated Professional Fee Claims. Any Cash remaining in

_3()_

LA 52166477

 

 

CaSe 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 36 Of 51

the Professional Fee Claims Escrow after all Professional Fee Claims have been resolved and
paid shall be distributed by the Plan Administrator to the Holders of Allowed Claims and
Allowed Equity Interests in accordance with the terms of the Plan and the priorities of the
Bankruptcy Code.

N. Administrative Claims Reserve

On or as soon as practicable after the Effective Date, the Plan Administrator shall
establish and maintain a reserve (the “Administrative Claims Reserve”) from Available Cash
consisting of Cash in an aggregate amount the Plan Administrator reasonably deems sufficient to
pay all Administrative Claims that are, or may be, asserted prior to or on the Administrative
Claims Bar Date. As soon as practicable after the Administrative Claims Bar Date applicable to
the Supplemental Administrative Claims Period, the Plan Administrator shall release and
distribute to Holders of Allowed Claims and Allowed Equity lnterests, in accordance with the
terms of the Plan and the priorities of the Bankruptcy Code, the portion of the Administrative
Claims Reserve that is not required to either (i) pay Allowed Administrative Claims or (ii) be set
aside as part of the Disputed Claims Reserve provided for under Section VI.O. of the Plan.

O. Disputed Claims Reserve

On or as soon as practicable after the Effective Date, the Plan Administrator shall
establish and maintain a reserve (the “Disputed Claims Reserve”) from Available Cash
consisting of Cash in an aggregate amount the Plan Administrator reasonably deems sufficient to
pay each Holder of a Disputed Claim (including, for the avoidance of doubt, a Disputed
Administrative Claim, Disputed Priority Tax Claim, and Disputed Priority Non-Tax Claim), if
any, at the time Distributions are made under the Plan the amount of Cash such Holder would
have been entitled to receive under the Plan if such Disputed Claim had been an Allowed Claim
on the Effective Date. lf, when, and to the extent any such Disputed Claim becomes an Allowed
Claim by Final Order or by agreement of the Holder of such Claim and the Plan Administrator,
the relevant portion of the Cash held in the Disputed Claims Reserve on account of such Claim
shall be distributed by the Plan Administrator to the Holder thereof in a manner consistent with
Distributions to Holders of similarly situated Allowed Claims. Any remaining Cash in the
Disputed Claims Reserve after all Disputed Claims have been resolved and paid shall be
distributed to the Holders of Allowed Claims and Allowed Equity Interests in accordance with
the terms of the Plan and the priorities of the Bankruptcy Code.

P. Operating Reserve

On or as soon as practicable after the Effective Date, the Plan Administrator shall
establish and maintain a reserve (the “Operating Reserve”) from Available Cash consisting of
an amount of Cash equal to the estimated amount of Plan Administrator Expenses the Plan
Administrator reasonably deems sufficient to carry out his, her or its duties as set forth herein
and in the Plan Administration Agreement, which amount shall include, without limitation, an
amount of Cash sufficient to satisfy any and all U.S. Trustee Fees subsequent to the Effective
Date; provided however, that the Plan Administrator shall be authorized in its reasonable
discretion (and in consultation with the Holders of the Class A Equity Interests), to modify from
time to time the amounts maintained in the Operating Reserve to the extent necessary to carry

 

_31_

LA 52166477

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 37 Of 51

out his or her obligations under this Plan. Any remaining Cash in the Operating Reserve upon
the closing of the Debtor’s Bankruptcy Case or, to the extent applicable, any Cash in the
Operating Reserve that the Plan Administrator, in its sole discretion, deems to be in excess of the
anticipated Plan Administrator Expenses going forward shall be distributed to the Holders of
Allowed Claims and Allowed Equity Interests in accordance with the terms of the Plan and the
priorities of the Bankruptcy Code.

ARTICLE VII.

PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND EQUITY INTERESTS

A. Prosecution of Objections to Claims and Equity Interests on and after the
Effective Date

On and after the Effective Date, objections to, and requests for estimation of any Claims
and Equity Interests may be interposed and prosecuted only by the Plan Administrator (on behalf
of the Plan Debtor). Other than with respect to Administrative Claims and Professional Fee
Claims, such objections and requests for estimation shall be served on the respective claimant
and Filed on or before the later of (a) ninety (90) days after the Effective Date and (b) such other
date as may be fixed by the Bankruptcy Court upon a motion Filed by the Plan Debtor served
only on the Rule 2002 service list. On the Effective Date, all outstanding objections to, and
requests for estimation of Claims or Equity Interests will vest in the Plan Debtor.

B. Estimation of Claims

The Plan Debtor may, at any time, request that the Bankruptcy Court estimate any
contingent or unliquidated Claim or Equity Interest pursuant to section 502(c) of the Bankruptcy
Code regardless of whether the Debtor, the Plan Debtor, or any other party previously objected
to such Claim or Equity Interest or whether the Bankruptcy Court has ruled on any such
objection. The Bankruptcy Court shall retain jurisdiction to estimate any Claim or Equity
Interest at any time during litigation concerning any objection to any Claim or Equity Interest,
including during the pendency_of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent or unliquidated Claim or Equity Interest, such
estimated amount will constitute either the Allowed amount of such Claim or Equity Interest or a
maximum limitation on such Claim or Equity lnterest, as determined by the Bankruptcy Court.
If the estimated amount constitutes a maximum limitation on such Claim or Equity Interest, the
Plan Debtor may elect to pursue any supplemental proceedings to object to any ultimate
allowance of such Claim or Equity Interest. All of the aforementioned objection, estimation and
resolution procedures are cumulative and not exclusive of one another. Claims and Equity
Interests may be estimated and subsequently compromised settled withdrawn or resolved by
any mechanism approved by the Bankruptcy Court.

C. No Distributions Pending Allowance

Notwithstanding any other provision hereof, if any portion of a Claim or Equity Interest
is a Disputed Claim or Disputed Equity lnterest, no payment or distribution provided hereunder
shall be made on account of such Claim or Equity Interest unless and until such Disputed Claim

_32_

LA 52166477

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 38 Of 51

or Disputed Equity Interest becomes Allowed To the extent that all or a portion of a Disputed
Claim or Disputed Equity Interest is Disallowed the Holder of such Claim or Equity Interest
shall not receive any Distribution on account of the portion of such Claim or Equity Interest that
is Disallowed and any property withheld pending the resolution of such Claim or Equity Interest
shall be available to the Plan Administrator (on behalf of the Plan Debtor) to be distributed to
Holders of Allowed Claims and Allowed Equity Interests in accordance with the terms of the
Plan.

D. Preservation of Rights to Settle

ln accordance with section 1123(b) of the Bankruptcy Code, the Plan Debtor shall retain
and may enforce, sue on, settle, or compromise (or decline to do any of the foregoing) all claims,
rights, Causes of Action, suits, and proceedings, whether in law or in equity, whether known or
unknown, that the Debtor or the Debtor’s Estate may hold against any Person or Entity without
the approval of the Bankruptcy Court. The Plan Debtor or its successor(s) may pursue such
retained claims, rights, Causes of Action, suits, or proceedings, as appropriate, in accordance
with the best interests of the Plan Debtor or its successor(s) who hold such rights.

E. Disallowed Claims

EXCEPT AS PROVIDED HEREIN OR OTHERWISE AGREED, ANY AND ALL
PROOFS OF CLAIM FILED AFTER THE APPLICABLE BAR DATE SHALL BE DEEMED
DISALLOWED AND EXPUNGED AS OF THE EFFECTIVE DATE WITHOUT ANY
FURTHER NOTICE TO, OR ACTION, ORDER, OR APPROVAL OF, THE BANKRUPTCY
COURT AND HOLDERS OF SUCH CLAIMS MAY NOT RECEIVE ANY DISTRIBUTIONS
ON ACCOUNT OF SUCH CLAIMS, UNLESS SUCH LATE CLAIM HAS BEEN DEEMED
TIMELY FILED BY A FINAL ORDER.

ARTICLE VIII.

CONDITIONS PRECEDENT TO CONFIRMATION
AND EFFECTIVE DATE OF THE PLAN

A. Condition Precedent to Confirmation

The Plan shall not be confirmed and the Confirmation Date shall not be deemed to occur,
unless and until (i) the Disclosure Statement Order and (ii) the Confirmation Order, in form and
substance reasonably acceptable to the Committee and the Holders of Class A Equity lnterests,
have each (x) been entered on the docket maintained by the Clerk of the Bankruptcy Court and
(y) become a Final Order.

B. Conditions Precedent to the Effective Date

The Effective Date shall not occur and the Plan shall not become effective unless and
until the following conditions have been satisfied in full or waived by the Debtor in writing:

1. the Confirmation Order shall be in full force and effect, and shall not be subject to
a stay or an injunction which would prohibit the transactions under the Plan;

_33_

LA 52166477

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 39 Of 51

2. the final version of the Plan and any supplemental documents and exhibits
contained therein shall have been Filed;

3. the Plan Administrator shall have executed the Plan Administration Agreement,
which agreement shall be in full force and effect;

4. the Structured Dismissal Order shall be in full force and effect, and shall not be
subject to a stay or an injunction which would prohibit the transactions approved
thereby;

5. (a) a Final Order of the Bankruptcy Court approving the Global Settlement
Agreement, in form and substance reasonably acceptable to the Committee and
the Holders of Class A Equity lnterests, shall be in full force and effect, and shall
not be subject to a stay or an injunction which would prohibit the transactions
contemplated by the Global Settlement Agreement; and (b) any conditions
precedent to the effectiveness of such Global Settlement Agreement shall have
been satisfied or waived in accordance with the terms thereof;

6. (a) a Final Order of the Bankruptcy Court approving each of (x) the Pension Fund
Settlement Agreement and (y) the Benefit Fund Settlement Agreement; and
(b) any conditions precedent to the effectiveness of each of the Pension Fund
Settlement Agreement and the Benefit Fund Settlement Agreement shall have
been satisfied or waived in accordance with the terms thereof; and

7. the Reserves and the Professional Fee Claims Escrow shall have been funded
C. Waiver of Conditions

Any of the conditions to the Effective Date set forth in Section VIII.B. hereof, other than
entry of the Confirmation Order, may be waived by the Debtor in writing and upon prior notice
to the Committee and to the Holders of Class A Equity Interests, without leave or order of the
Bankruptcy Court, and without any formal action.

D. Satisfaction of Conditions

Any actions required to be taken on the Effective Date shall take place and shall be
deemed to have occurred simultaneously, and no such action shall be deemed to have occurred
prior to the taking of any other such action. If the Debtor determines that one of the conditions
precedent set forth in Section VIII.B. of the Plan cannot be satisfied and the occurrence of such
condition is not waived or cannot be waived then the Debtor shall File a notice of the failure of
the Effective Date with the Bankruptcy Court.

E. Effect of Nonoccurrence of Conditions

If each of the conditions to the occurrence of the Effective Date set forth in Section
VIII.B. has not been satisfied or duly waived on or before the first Business Day that is 180 days
after the Confirmation Date, or such later date as shall be determined by the Debtor, the
Confirmation Order may be vacated by the Bankruptcy Court. If the Confirmation Order is so

_34_

LA 52166477

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 40 Of 51

vacated the Plan shall be null and void in all respects, and nothing contained in the Plan shall
constitute a waiver or release of any Claims against or Equity Interests in the Debtor or release of
any claims or interests by the Debtor or the Debtor’s Estate,

ARTICLE IX.

SETTLEMENT, RELEASE, INJUNCTION AND RELATED PROVISIONS
A. Compromise and Settlement of Claims, Equity Interests and Controversies

Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in
consideration for the classification, distributions, releases, and other benefits provided pursuant
to the Plan and the agreements included in the Plan Supplement, on the Effective Date, the
provisions of the Plan and the Plan Supplement shall constitute a good faith compromise and
settlement of all Claims, Equity Interests, and controversies resolved pursuant to the Plan or the
documents contained in the Plan Supplement relating to the contractual, legal, and subordination
rights that a Holder of a Claim or Equity Interest may have with respect to any Claim or Equity
lnterest, or any Distribution to be made on account of such Claim or Equity Interest. The entry
of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise
or settlement of all such Claims, Equity lnterests, and controversies, as well as a finding by the
Bankruptcy Court that such compromise or settlement is in the best interests of the Debtor, its
Estate, and Holders of Claims and Equity Interests and is fair, equitable, and reasonable. In
accordance with the provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any
further notice to or action, order, or approval of the Bankruptcy Court, after the Effective Date,
the Plan Administrator (on behalf of the Plan Debtor) may compromise and settle Claims against
the Debtor and its Estate and Causes of Action against other Entities,

B. Non-Discharge of the Debtor; Injunction

In accordance with section 1141(d)(3) of the Bankruptcy Code, this Plan does not
discharge the Debtor. Section 114l(c) of the Bankruptcy Code nevertheless provides, among
other things, that the property dealt with by the Plan is free and clear of all Claims and Equity
Interests against the Debtor. As such, no Entity holding a Claim or Equity Interest against the
Debtor may receive any payment from, or seek recourse against, any assets that are to be
distributed under this Plan other than assets required to be distributed to that Entity under the
Plan. As of the Confirmation Date, all parties are precluded from asserting against any property
to be distributed under this Plan any Claims, rights, causes of action, liabilities, or Equity
Interests based upon any act, omission, transaction, or other activity that occurred before the
Effective Date except as expressly provided in this Plan or the Confirmation Order.

Except as otherwise expressly provided for in the Plan or in the Confirmation Order,
all Entities are permanently enjoined on and after the Effective Date, on account of any Claim or
Equity lnterest, from:

(a) commencing or continuing in any manner any action or other
proceeding of any kind against the Debtor’s Estate, the Plan Administrator, the Plan
Debtor, their successors and assigns, and any of their assets and properties;

_35_

LA 52166477

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 41 Of 51

(b) enforcing, attaching, collecting or recovering by any manner or means
any judgment, award decree or order against the Debtor’s Estate, the Plan
Administrator, the Plan Debtor, their successors and assigns, and any of their assets
and properties;

(c) creating, perfecting or enforcing any encumbrance of any kind
against the Debtor’s Estate, the Plan Administrator, the Plan Debtor, their successors
and assigns, and any of their assets and properties;

(d) asserting any right of setoff or subrogation of any kind against any
obligation due from the Debtor’s Estate, the Plan Administrator, the Plan Debtor or
their successors and assigns, or against any of their assets and properties, except to
the extent a right to setoff or subrogation is asserted with respect to a timely filed
Proof of Claim; or

(e) commencing or continuing in any manner any action or other
proceeding of any kind in respect of any Claim or Equity Interest or cause of
action released or settled hereunder.

From and after the Effective Date, all Entities are permanently enjoined from
commencing or continuing in any manner against the Debtor, the Debtor’s Estate, the Released
Parties, their successors and assigns, and any of their assets and properties, any suit, action or
other proceeding, on account of or respecting any claim, demand liability, obligation, debt,
right, cause of action, interest or remedy released or to be released pursuant to the Plan or the
Confirmation Order.

C. Preservation of Causes of Action

ln accordance with section 1123(b) of the Bankruptcy Code, and except where such
Causes of Action have been expressly released the Plan Debtor shall retain and may enforce all
rights to assert, commence and pursue, as appropriate, any and all Causes of Action, whether
arising before or after the Petition Date, including any Causes of Action specifically enumerated
in any supplemental documents, and their rights to commence, prosecute, or settle such Causes
of Action shall be preserved notwithstanding the occurrence of the Effective Date. The Plan
Debtor may pursue the Causes of Action, as appropriate, in accordance with the best interests of
the Holders. No Person or Entity may rely on the absence of a specific reference in the Plan or
the Disclosure Statement to any Cause of Action against it as any indication that the Debtor or
the Plan Debtor, as applicable, will not pursue any and all available Causes of Action against it.
Unless any Causes of Action against a Person or Entity is expressly waived relinquished
exculpated released compromised or settled in the Plan, the documents contained in the Plan
Supplement, or a Bankruptcy Court order, the Plan Debtor expressly reserves all Causes of
Action for later adjudication and therefore, no preclusion doctrine, including the doctrines of res
judicata, collateral estoppel, issue preclusion, claim preclusion, estoppels (judicial, equitable or
otherwise), or laches, shall apply to such Causes of Action upon, after, or as a consequence of
Confirmation or the occurrence of the Effective Date.

_36_

LA 52166477

 

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 42 Of 51

D. Releases and Related Matters

1. Releases by the Debtor. For good and valuable consideration, the adequacy
of which is hereby confirmed and except as otherwise provided in this Plan or the
Confirmation Order, as of and subject to the occurrence of the Effective Date, the Debtor
and the Plan Debtor, in its individual capacity and as a debtor in possession, on behalf of
itself and the Debtor’s Estate, shall be deemed to conclusively, absolutely, unconditionally,
irrevocably and forever release, waive and discharge all claims, interests, obligations, suits,
judgments, damages, demands, debts, rights, remedies, causes of action and liabilities
(other than the rights of the Debtor or Plan Debtor to enforce this Plan and the contracts,
instruments, releases, indentures and other agreements or documents delivered
thereunder, including in the Plan Supplement) that could have been asserted by or on
behalf of the Debtor, its Estate or Plan Debtor, whether directly, indirectly, derivatively or
in any representative or any other capacity, against the Released Parties (and each such
Released Party shall be deemed forever released waived and discharged by the Debtor and
the Plan Debtor), whether liquidated or unliquidated fixed or contingent, matured or
unmatured known or unknown, foreseen or unforeseen, existing as of the Effective Date or
thereafter arising, in law, equity or otherwise that are based in whole or in part on any act
or omission, transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtor, its affiliates and former affiliates, the Plan Debtor,
the Debtor’s Bankruptcy Case, the subject matter of, or the transactions or events giving
rise to, any Claim or Equity Interest that is treated in the Plan, the business or contractual
arrangements between any Debtor and any Released Party, the restructuring of Claims
and Equity Interests prior to or in the Debtor’s Bankruptcy Case, the negotiation,
formulation, or preparation of this Plan, the Disclosure Statement, the Global Settlement
Agreement, the Pension Fund Settlement Agreement, the Benefit Fund Settlement
Agreement, the structured dismissal of the Opco Debtors’ Bankruptcy Cases, the Plan
Supplement, or related agreements, instruments, or other documents; provided however,
that the foregoing provisions of this release shall not operate to waive or release (i) any
causes of action expressly set forth in and preserved by the Plan or the Plan Supplement;
(ii) any causes of action arising from fraud gross negligence, or willful misconduct as
determined by Final Order of the Bankruptcy Court or final order of any other court of
competent jurisdiction; and/or (iii) the rights of the Debtor or Plan Debtor to enforce the
Plan and the contracts, instruments, releases and other agreements or documents delivered
under or in connection With the Plan or assumed pursuant to the Plan or assumed pursuant
to Final Order of the Bankruptcy Court. The foregoing release shall be effective as of and
subject to the occurrence of the Effective Date Without further notice to or order of the
Bankruptcy Court, act or action under applicable law, regulation, order or rule, or the
vote, consent, authorization or approval of any Person and the Confirmation Order will
permanently enjoin the commencement, prosecution or continuation by any Person or
Entity, whether directly, derivatively or otherwise, of any claims, obligations, suits,
judgments, damages, demands, debts, rights, causes of action, or liabilities released
pursuant to this release.

2. Releases bv Certain Holders of Claims and Equity Interests. Except as
otherwise provided in this Plan or the Confirmation Order, as of and subject to the
occurrence of the Effective Date, (i) each of the Released Parties; (ii) each holder of an

_3 7_

LA 52166477

 

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 43 Of 51

Allowed SLB Unsecured Claim and Allowed Class A Equity Interest that voted to accept
this Plan but that did not validly exercise the Release Opt-Out; and (iii) each holder of a
Claim deemed in this Plan to have accepted this Plan that did not File, prior to the deadline
to object to Confirmation of this Plan, an objection to the granting of the releases in this
Plan, in consideration for the obligations of the Debtor and the Plan Debtor under this
Plan, the Distributions, and other contracts, instruments, releases, agreements or
documents executed and delivered in connection with this Plan, will be deemed to have
consented to this Plan for all purposes and the restructuring embodied herein and deemed
to conclusively, absolutely, unconditionally, irrevocably and forever release, waive and
discharge all claims, demands, debts, rights, causes of action or liabilities against the
Released Parties (and each such Released Party shall be deemed forever released waived
and discharged by such Holder), whether liquidated or unliquidated fixed or contingent,
matured or unmatured known or unknown, foreseen or unforeseen, existing as of the
Effective Date or thereafter arising, in law, equity or otherwise that are based in whole or
in part on any act or omission, transaction, event or other occurrence taking place on or
prior to the Effective Date in any way relating to the Debtor, its affiliates and former
affiliates, the Plan Debtor, the Debtor’s Bankruptcy Case, the subject matter of, or the
transactions or events giving rise to, any Claim or Equity Interest that is treated in the
Plan, the business or contractual arrangements between any Debtor and any Released
Party, the restructuring of Claims and Equity Interests prior to or in the Debtor’s
Bankruptcy Case, the negotiation, formulation, or preparation of this Plan, the Disclosure
Statement, the Plan Supplement, the Global Settlement Agreement, the Pension Fund
Settlement Agreement, the Benefit Fund Settlement Agreement, and the structured
dismissal of the Gpco Debtors’ Bankruptcy Cases; provided however, that the foregoing
provisions of this release shall not operate to waive or release (i) any causes of action
expressly set forth in and preserved by the Plan or the Plan Supplement; (ii) any causes of
action arising from fraud gross negligence, or willful misconduct as determined by Final
Order of the Bankruptcy Court or final order of any other court of competent jurisdiction;
and/or (iii) the rights of such Holder to enforce the obligations of any party under the Plan
and the contracts, instruments, releases and other agreements or documents delivered
under or in connection with the Plan or assumed pursuant to the Plan or assumed pursuant
to Final Order of the Bankruptcy Court. The foregoing release shall be effective as of and
subject to the occurrence of the Effective Date without further notice to or order of the
Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the
vote, consent, authorization or approval of any Person and the Conf`irmation Order will
permanently enjoin the commencement, prosecution or continuation by any Person or
Entity, whether directly, derivatively or otherwise, of any Claims, obligations, suits,
judgments, damages, demands, debts, rights, causes of action, or liabilities released
pursuant to this release.

3. Entry of the Confirmation Order shall constitute (i) the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases set forth in this Section IX.D.,
and (ii) the Bankruptcy Court’s findings that such releases are (1) in the best interests of
the Debtor, its Estate, and all Holders of Claims and Equity Interests, (2) fair, equitable,
and reasonable, (3) given and made after due notice and opportunity for hearing, and (4) a
bar to any of the parties granting releases in this Plan from asserting any released claim
against any of the Released Parties.

_38_

LA 52166477

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 44 Of 51

4. Each Entity deemed to grant a release under this Section IX.D. shall be
deemed to have granted such release notwithstanding that such Entity may hereafter
discover facts in addition to, or different from, those which such Entity now knows or
believes to be true, and without regard to the subsequent discovery or existence of such
different or additional facts, and such Entity expressly waives any and all rights that such
Entity may have under any statute or common law principle, including, without limitation,
section 1542 of the California Civil Code, to the extent such section is applicable, which
would limit the effect of such releases to those claims or causes of action actually known or
suspected to exist at the time of Conf`irmation. Section 1542 of the California Civil Code
generally provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

5. Notwithstanding any provision in this Plan or the Confirmation Order to the
contrary, no release, injunction, or exculpation provided for in this Plan or the
Confirmation Order in favor of any Released Party shall be granted by, otherwise apply to,
or be effective against, the UFCW Benefit Fund unless and until: (i) the Benefit Fund
Settlement Agreement is approved by the Bankruptcy Court; and (ii) the settlement
payment of $1,322,297.67 in the aggregate set forth in Section IV.N. hereof is paid to the
UFCW Benefit Fund in cash, in full, no later than December 31, 2018. In addition,
notwithstanding any provision in this Plan or the Conf'irmation Order to the contrary, no
release, injunction, or exculpation provided for in this Plan or the Conf'irmation Order in
favor of any Released Party shall be granted by, otherwise apply to, or be effective against,
the UFCW Pension Fund unless and until: (i) the Pension Fund Settlement Agreement is
approved by the Bankruptcy Court; and (ii) the settlement payment of $8,285,561.15 in the
aggregate set forth in Section IV.N. hereof is paid to the UFCW Pension Fund in cash, in
full, no later than December 31, 2018.

E. Exculpation

The Exculpated Parties shall neither have, nor incur, any liability to any Entity for
any act taken or omitted to be taken in connection with, relating to, or arising out of,
(a) the Bankruptcy Cases, and (b) formulating, negotiating, soliciting, preparing,
disseminating, implementing, confirming, or effecting the consummation of the Plan, the
Disclosure Statement, the Plan Supplement, the administration of the Plan or the property
to be distributed under the Plan or related to the issuance, distribution, and/or sale of any
security, or any contract, instrument, release, or other agreement or document created or
entered into in connection with the Plan through and including the Effective Date;
provided however, that the foregoing shall not affect the liability of any Entity that
otherwise would result from any such act or omission to the extent such act or omission is
determined by a Final Order to have constituted fraud willful misconduct or gross
negligence.

_39_

LA 52166477

 

 

CaS€ 15-11874-KG DOC 39

AF

RETENTION

A. Retention of Bankruptcy C¢

Notwithstanding the entry of the Coi
Date, the Bankruptcy Court shall retain jurl
related to the Debtor’s Bankruptcy Case for,

(a) Allow, disallow, dete
priority, Secured or unsecured status, or arr
resolution of any request for payment of any
all objections to the Secured or unsecured
Equity lnterests;

(b) Decide and resolve z
whole or in part, any applications for allowa
or reimbursement of Plan Administrat
Administration Agreement;

(c) Resolve any matters r
of any executory contract or unexpired lea
which the Debtor may be liable in any 1

75-1 Filed 11/14/18 Page 45 Of 51

lTICLE X.

OF JURISDICTION

)urt Ju risdiction

ifirmation Order and the occurrence of the Effective

sdiction over all matters arising in, arising under or
among other things, the following purposes:

rmine, liquidate, classify, estimate, or establish the

lount of any Claim or Equity lnterest, including the

' Administrative Claim and the resolution of any and
status, priority, amount, or allowance of Claims or

111 matters related to the granting and denying, in
nce of Professional Fee Claims or any compensation
or Expenses authorized pursuant to the Plan

elated to: (i) the assumption, assignment, or rejection
se to which the Debtor is party or with respect to
nanner and to hear, determine, and if necessary,

liquidate, any Claims arising therefrom, incliuding Claims related to the rejection of an executory

contract or unexpired lease, cure obligations
any other matter related to such executo
contractual obligation under any executory
assigned; and (iii) any dispute regarding \
expired;

(d) Ensure that Distribut
Equity Interests are accomplished pursuant t

(e) Adjudicate, decide,
contested or litigated matters, and any o
involving the Debtor that may be pending or

pursuant to section 365 of the Bankruptcy Code, or
ry contract or unexpired lease; (ii) any potential
contract or unexpired lease that is assumed and/or
vhether a contract or lease is or was executory or

ions to Holders of Allowed Claims and Allowed
o the provisions of the Plan;

or resolve any motions, adversary proceedings,
ther matters, and grant or deny any applications
1 the Effective Date;

 

(i)

Action;

(g) Enter and implement
execute, implement, or consummate the pr

Adjudicate, decide, or resolve any and all matters related to the Causes of

such orders as may be necessary or appropriate to
ovisions of the Plan and all contracts, instruments,

releases, indentures, and other agreements or documents created in connection with the Plan, the
Disclosure Statement or the Plan Supplement;

(h)

Enter and enforce any order for the sale of property pursuant to sections

363, 1123, or 1146(a) of the Bankruptcy Code;

LA 52166477

_40_

 

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 46 Of 51

(i) Resolve any cases, controversies, suits, disputes, or Causes of Action that
may arise in connection with the consummation, interpretation, or enforcement of the Plan, or
any Entity’s obligations incurred in connection with the Plan;

(j) Issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any Person or Entity with
consummation or enforcement of the Plan;

(k) Resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the settlements, compromises, releases, injunctions, exculpations, and other provisions
contained in Article IX and enter such orders as may be necessary or appropriate to implement
such releases, injunctions, and other provisions;

(l) Resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the repayment or return of Distributions;

(m) Enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified stayed reversed revoked or vacated;

(n) Determine any other matters that may arise in connection with or relate to
the Plan, the Disclosure Statement, the documents contained in the Plan Supplement, the
Confirmation Order or any contract, instrument, release, indenture, or other agreement or
document created in connection with the Plan or the Disclosure Statement;

(o) Adjudicate any and all disputes arising from or relating to Distributions
under the Plan or any transactions contemplated therein;

(p) Consider any modifications of the Plan to cure any defect or omission or
to reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

(q) Determine requests for the payment of Claims and Interests entitled to
priority pursuant to section 507 of the Bankruptcy Code;

(r) Hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the documents contained in the Plan Supplement or
the Confirmation Order, including disputes arising under agreements, documents, or instruments
executed in connection with the Plan;

(s) Hear and determine matters concerning state, local, and federal Taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

(t) Hear and determine all disputes involving the existence, nature, or scope
of the Debtor’s release under the Plan, including any dispute relating to any liability arising out
of the termination of employment or the termination of any employee or retiree benefit program,
regardless of whether such termination occurred prior to or after the Effective Date;

(u) Enforce all orders previously entered by the Bankruptcy Court;

_41_

LA 52166477

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 47 Of 51

(v) Hear any other matter not inconsistent with the Bankruptcy Code;
(w) Enter an order concluding or closing the Debtor’s Bankruptcy Case; and

(x) Enforce the injunction, release, and exculpation provisions set forth in
Article IX.

ARTICLE XI.

MODIFICATION AND REVOCATION OF THE PLAN
A. Immediate Binding Effect

Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the Confirmation Order shall be
immediately effective and enforceable and deemed binding upon all Persons and Entities to the
fullest extent permitted under section 1141 of the Bankruptcy Code. All Claims and debts shall
be fixed adjusted or compromised as applicable, pursuant to the Plan regardless of whether any
Holder of a Claim or debt has voted on the Plan.

B. Modification of the Plan

Subj ect to the limitations contained herein and upon prior notice to the Committee and to
the Holders of Class A Equity Interests, the Debtor reserves the right to modify the Plan as to
material terms and seek Confirmation consistent with the Bankruptcy Code and as appropriate,
not resolicit votes on such modified Plan. Subject to certain restrictions and requirements set
forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions
on modifications set forth in the Plan, the Debtor expressly reserves its right to alter, amend or
modify materially the Plan one or more times after Confirmation and to the extent necessary,
may initiate proceedings in the Bankruptcy Court to so alter, amend or modify the Plan, or
remedy any defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement or the Confirmation Order, in such matters as may be necessary to carry out the
purposes and intent of the Plan. Any such modification or supplement shall be considered a
modification of the Plan and shall be made in accordance with this Article XI.

Entry of the Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof and prior to the Confirmation Date are approved
pursuant to section 1127(a) of the Bankruptcy Code and do not require additional disclosure or
resolicitation under Bankruptcy Rule 3019.

C. Revocation or Withdrawal of the Plan

The Debtor reserves the right to revoke or withdraw the Plan prior to the Confirmation
Date or the Effective Date and to File one or more subsequent plans. lf the Debtor revokes or
withdraws the Plan, or if Confirmation or consummation of this Plan does not occur, then: (1) the
Plan shall be null and void in all respects; (2) any settlement or compromise embodied in the
Plan (including the fixing or limiting to an amount certain of any Claim or Equity Interest or
Class of Claims or Equity Interests), assumption and assignment or rejection of executory

_42_

LA 52166477

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 48 Of 51

contracts or unexpired leases effected by the Plan, and any document or agreement executed
pursuant to the Plan, shall be deemed null and void; (3) the Global Settlement Agreement and
any requested dismissal of the Opco Debtors’ Bankruptcy Cases shall be null and void in all
respects; and (4) nothing contained in the Plan shall: (a) constitute a waiver or release of any
Claims or Equity Interests; (b) prejudice in any manner the rights of the Debtor or any other
Entity; or (c) constitute an admission, acknowledgement, offer, or undertaking of any sort by the
Debtor or any other Entity.

ARTICLE XII.

MISCELLANEOUS PROVISIONS
A. Governing Law

Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal law
is applicable, or to the extent a schedule or exhibit hereto or instrument, agreement or other
document executed under the Plan provides otherwise, this Plan, the rights, duties and
obligations arising under this Plan, and any claim or controversy directly or indirectly based
upon or arising out of this Plan or the transactions contemplated by this Plan (whether based on
contract, tort, or any other theory), including all matters of construction, validity and
performance, shall be governed by and interpreted construed and determined in accordance
with, the internal laws of the State of New York (without regard to any conflicts of law provision
that would require the application of the law of any other jurisdiction).

B. Severability of Plan Provisions

If, prior to Confirmation, any term or provision of this Plan (other than any term or
provision relating to the Global Settlement Agreement or the dismissal of the Opco Debtors’
Bankruptcy Cases) is held by the Bankruptcy Court or other court of competent jurisdiction to be
invalid void or unenforceable, the Bankruptcy Court will have the power to alter and interpret
such term or provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be invalid void or
unenforceable, and such term or provision then will be applicable as altered or interpreted;
provided however, that any such alteration or interpretation must be in form and substance
acceptable to the Debtor. Notwithstanding any such holding, alteration or interpretation, the
remainder of the terms and provisions of the Plan will remain in full force and effect and will in
no way be affected impaired or invalidated by such holding, alteration or interpretation. The
Confirmation Order will constitute a judicial determination and will provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with the
foregoing, is valid and enforceable pursuant to its terms.

C. Successors and Assigns

The Plan shall be binding on, and shall inure to the benefit of the Debtor, and its
successors and assigns. The rights, benefits and obligations of any Person or Entity named or
referred to in the Plan shall be binding upon, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign of such Person or Entity.

_43_

LA 52166477

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 49 Of 51

D. Reservation of Rights

Except as expressly set forth herein, this Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order and the Effective Date shall have occurred
Neither the Filing of this Plan, any nor statement or provision contained herein, nor the taking of
any action by the Debtor or any other party with respect to this Plan shall be or shall be deemed
to be an admission or waiver of any rights of the Debtor or any other party prior to the Effective
Date. If the Plan is not confirmed by a Final Order, or if the Plan is confirmed and does not
become effective, the rights of all parties in interest in the Bankruptcy Cases are and shall be
reserved in full. Any concessions or settlements reflected herein, if any, are made for purposes of
the Plan only, and if the Plan does not become effective, no party in interest in the Bankruptcy
Cases shall be bound or deemed prejudiced by any such concession or settlement.

E. Notice and Service of Documents

All notices, requests and demands required or permitted to be provided to the Debtor, the
Plan Debtor or the Committee under the Plan shall be in writing and shall be deemed to have
been duly given or made (a) when actually delivered (i) by certified mail, return receipt
requested (ii) by hand delivery or (iii) by U.S. mail, postage prepaid or, (b) in the case of notice
by facsimile transmission, when received and confirmed addressed as follows:

lf to the Debtor;

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attn: Frank A. Merola, Esq.
Sayan Bhattacharyya, Esq.
Elizabeth Taveras, Esq.

Facsimile: (212) 806-6006

and

Young Conaway Stargatt & Taylor, LLP
Rodney Square, 1000 North King Street
Wilmington, Delaware 19801
Attn: Matthew B. Lunn

Robert F. Poppiti, Jr.
Facsimile: (302) 571-1256

If to the Plan Debtor or the Plan Administrator;

At the address(es) set forth in, and in accordance with the notice
provisions provided for under, the Plan Administration Agreement.

_44_

LA 52166477

 

 

 

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 50 Of 51

lf to the Committee;

Pachulski Stang Ziehl & Jones LLP

780 Third Avenue, 34th Floor

New York, NY 10017

Attn: Robert J. Feinstein, Esq.
Bradford J. Sandler, Esq.

Facsimile: (212) 567-7700

F. Conflicts

To the extent any provision of the Disclosure Statement or any instrument, document or
agreement executed in connection with the Plan or the Confirmation Order (or any exhibits,
schedules, appendices, supplements or amendments to the foregoing) conflicts with or is in any
way inconsistent with the terms of the Plan, the terms and provisions of the Plan shall govern and
control. To the extent any provision of the Plan (or any exhibits, schedules, appendices,
supplements or amendments thereto) conflicts with or is in any way inconsistent with the terms
of the Confirmation Order, the terms and provisions of the Confirrnation Order shall govern and
control.

G. Determination of Tax Liability

The Debtor is authorized but not required to request an expedited determination under
section 505(b) of the Bankruptcy Code of the Tax liability of the Debtor for all taxable periods
ending after the Petition Date through and including the Effective Date.

H. Post-Effective Date Fees and Expenses

From and after the Effective Date, the Plan Administrator, on behalf of the Plan Debtor,
shall, in the ordinary course of business and without the necessity for any approval by the
Bankruptcy Court, pay the reasonable professional fees and expenses incurred by the Plan
Debtor, and any professionals retained by such Plan Debtor, related to the consummation and to
the implementation of this Plan.

I. Entire Agreement

This Plan supersedes all previous and contemporaneous negotiations, promises,
covenants, agreements, understandings and representations on such subjects, all of which have
become merged and integrated in to this Plan.

J. Closing of Debtor’s Bankruptcy Case

When the business affairs of the post-Confirmation Debtor’s Estate have been otherwise
wound-up, the Plan Administrator, on behalf of the Plan Debtor, shall seek authority from the
Bankruptcy Court to close the Debtor’s Bankruptcy Case in accordance with the Bankruptcy
Code and the Bankruptcy Rules.

_45_

LA 52166477

 

Case 15-11874-KG DOC 3975-1 Filed 11/14/18 Page 51 Of 51

K. Change of Control Provisions

Any acceleration, vesting or similar change of control rights under any employment,
benefit or other arrangements triggered by the consummation of this Plan shall be waived or
otherwise cancelled under this Plan.

L. Substantial Consummation

On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.

Dated: August 24, 2018

HH LIQUIDATION, LLC

By: /s/Marc Beilinson

Name: Marc Beilinson
Title: Authorized Signatory

 

_46_

LA 52166477

 

